 



Exhibit 10.5

Dell Inc.
401(k) Plan

As Amended and Restated
Effective January 1, 2003

 



--------------------------------------------------------------------------------



 



Dell Inc.
401(k) Plan

W I T N E S S E T H:

     WHEREAS, Dell Inc. (the “Company”) has heretofore adopted and maintains the
Dell Inc. 401(k) Plan (the “Plan”) for the benefit of eligible employees of the
Company and participating affiliates; and

     WHEREAS, the Company desires to restate the Plan and to amend the Plan in
several respects, intending thereby to provide an uninterrupted and continuing
program of benefits;

     NOW THEREFORE, the Plan is hereby restated in its entirety as follows with
no interruption in time, effective as of January 1, 2003, except as otherwise
indicated herein:

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page

--------------------------------------------------------------------------------

I.
  DEFINITIONS AND CONSTRUCTION     1  

  1.1 Definitions     1  

  1.2 Number and Gender     10  

  1.3 Headings     10  

  1.4 Construction     10  

  1.5 Profit Sharing Plan     10  
II.
  PARTICIPATION     11  

  2.1 Participation     11  

  2.2 Automatic Enrollment     12  

  2.3 Cessation of Participation     12  

  2.4 Suspension of Participation Requirements     12  
III.
  CONTRIBUTIONS     14  

  3.1 Salary Reduction Contributions     14  

  3.2 Employer Matching Contributions     16  

  3.3 Employer Retirement Savings Contributions     16  

  3.4 Employer Fail Safe Contributions     17  

  3.5 Return of Contributions     18  

  3.6 Disposition of Excess Deferrals and Excess Contributions     18  

  3.7 Rollover Contributions     19  
IV.
  ALLOCATIONS AND LIMITATIONS     21  

  4.1 Suspended Amounts     21  

  4.2 Allocation of Contributions to Accounts     21  

  4.3 Time of Allocation of Contributions     22  

  4.4 Application of Forfeitures     23  

  4.5 Valuation of Accounts     23  

  4.6 Code Section 415 Limitations and Corrections     23  
V.
  INVESTMENT OF ACCOUNTS     26  

  5.1 Investment of Accounts by Participants     26  

  5.2 Restriction on Acquisition of Company Stock     26  

  5.3 Pass-Through Voting of Company Stock     26  

  5.4 Stock Rights, Stock Splits, and Stock Dividends     27  

  5.5 Participant Rights     27  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page

--------------------------------------------------------------------------------

VI.
  IN-SERVICE WITHDRAWALS     28  

  6.1 Age 59½ Withdrawals     28  

  6.2 Financial Hardship Withdrawals     28  

  6.3 Restrictions on In-Service Withdrawals     29  
VII.
  DISTRIBUTIONS AFTER SEPARATION FROM SERVICE     31  

  7.1 Retirement Benefits     31  

  7.2 Disability Benefits     31  

  7.3 Death Benefits     31  

  7.4 Separation From Service Prior to Retirement     32  
VIII.
  TIME AND FORM OF PAYMENT OF BENEFITS     37  

  8.1 Time of Payment     37  

  8.2 Determination of Benefit Commencement Date     37  

  8.3 Forms of Benefits     43  

  8.4 Cash-Out of Benefit     43  

  8.5 Direct Rollover Election     43  

  8.6 Payee of Benefits     44  

  8.7 Benefits from Account Balances     44  

  8.8 Unclaimed Benefits     44  

  8.9 Claims Review     44  
IX.
  LOANS     46  

  9.1 Eligibility for Loan     46  

  9.2 Minimum Loan     46  

  9.3 Maximum Loan     46  

  9.4 Interest, Security, and Fees     46  

  9.5 Repayment Terms of Loan     47  

  9.6 Default and Offset     48  
X.
  ADMINISTRATION OF THE PLAN     50  

  10.1 Appointment of Committee     50  

  10.2 Term, Vacancies, Resignation, and Removal     50  

  10.3 Officers, Records, and Procedures     50  

  10.4 Meetings     50  

  10.5 Self-Interest of Members     50  

  10.6 Compensation and Bonding     51  

  10.7 Committee Powers and Duties     51  

  10.8 Employer to Supply Information     52  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page

--------------------------------------------------------------------------------


  10.9 Indemnification     52  

  10.10 Temporary Restrictions     53  
XI.
  TRUSTEE AND ADMINISTRATION OF TRUST FUND     54  

  11.1 Appointment, Resignation, Removal, and Replacement of Trustee     54  

  11.2 Trust Agreement     54  

  11.3 Payment of Expenses     54  

  11.4 Trust Fund Property     54  

  11.5 Distributions from Participants’ Accounts     54  

  11.6 Payments Solely from Trust Fund     55  

  11.7 No Benefits to the Employer     55  
XII.
  FIDUCIARY PROVISIONS     56  

  12.1 Article Controls     56  

  12.2 General Allocation of Fiduciary Duties     56  

  12.3 Fiduciary Duty     56  

  12.4 Delegation of Fiduciary Duties     56  

  12.5 Investment Manager     57  
XIII.
  AMENDMENTS     58  

  13.1 Right to Amend     58  

  13.2 Limitation on Amendments     58  
XIV.
  DISCONTINUANCE OF CONTRIBUTIONS, TERMINATION, PARTIAL TERMINATION, AND MERGER
OR CONSOLIDATION     59  

  14.1 Right to Discontinue Contributions, Terminate, or Partially Terminate    
59  

  14.2 Procedure in the Event of Discontinuance of Contributions, Termination,
or Partial Termination     59  

  14.3 Merger, Consolidation, or Transfer     59  
XV.
  PARTICIPATING EMPLOYERS     61  

  15.1 Designation of Other Employers     61  

  15.2 Single Plan     62  
XVI.
  MISCELLANEOUS PROVISIONS     63  

  16.1 Not Contract of Employment     63  

  16.2 Alienation of Interest Forbidden     63  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page

--------------------------------------------------------------------------------


  16.3 Uniformed Services Employment and Reemployment Rights Act Requirements  
  63  

  16.4 Payments to Minors and Incompetents     63  

  16.5 Acquisition and Holding of Company Stock     63  

  16.6 Participant’s and Beneficiary’s Addresses     64  

  16.7 Severability     64  

  16.8 Jurisdiction     64  

  16.9 Incorrect Information or Error     64  

  16.10 Merged Plans     64  
XVII.
  TOP-HEAVY STATUS     65  

  17.1 Article Controls     65  

  17.2 Definitions     65  

  17.3 Top-Heavy Status     66  

  17.4 Top-Heavy Vesting Schedule     67  

  17.5 Top-Heavy Contribution     67  

  17.6 Termination of Top-Heavy Status     68  

  17.7 Effect of Article     68  
XVIII.
  EGTRRA PROVISIONS     69  

  18.1 General     69  

  18.2 Amendment to Provisions Governing Code Section 415 Limitation     69  

  18.3 Increase in Compensation Limit     69  

  18.4 Modification Of Top-Heavy Rules     69  

  18.5 Amendment to Direct Rollover Rules     70  

  18.6 Rollovers from Other Plans     71  

  18.7 Rollovers Disregarded in Involuntary Distributions     71  

  18.8 Amendment to the Contribution Provisions of the Plan     71  

  18.9 Suspension Period Following Hardship Distribution     72  

  18.10 Distributions following a Severance from Employment     72  

iv



--------------------------------------------------------------------------------



 



I.
DEFINITIONS AND CONSTRUCTION



1.1   Definitions. Where the following words and phrases appear capitalized in
the Plan, they shall have the respective meanings set forth below, unless their
context clearly indicates to the contrary.



(a)   Account(s): Accounts means accounts or records maintained by the
administrator or its agent indicating the monetary value of the total interest
in the Trust Fund of each Participant, each former Participant, and each
beneficiary. The types of individual accounts under this Plan are:



(1)   Salary Reduction Contribution Account;   (2)   Employer Contribution
Account; and   (3)   Rollover Contribution Account.



(b)   Benefit Commencement Date: With respect to each Participant or
beneficiary, the first day of the first period for which such Participant’s or
beneficiary’s benefit is payable to him from the Trust Fund, determined in
accordance with Section 8.2.   (c)   Bonus: For periods on or before January 1,
2004, Bonus means the amount paid to an IBP Participant pursuant to the
Company’s Annual Incentive Bonus Plan. All other bonus payments, if any,
including “sign-on bonuses,” “on the spot awards,” and other customized bonus
programs shall not be considered a Bonus under the Plan and will be included in
that Participant’s Considered Compensation.   (d)   Code: The Internal Revenue
Code of 1986, as amended.   (e)   Committee: The administrative committee
appointed by the Directors to administer the Plan.   (f)   Company: Dell Inc.  
(g)   Company Stock: The common stock of Dell Inc.   (h)   Compensation: A
Participant’s Compensation for a Limitation Year shall include all the items in
Section 1.1(h)(1) below, exclude all the items in Section 1.1(h)(2) below, and
shall be subject to the limitation provided in Section 1.1(h)(3) below.



(1)   All of the following items shall be included:



(i)   The total of all wages, salaries, fees for professional services, and
other amounts received by a Participant in cash or in kind for services actually
rendered in the course of employment with the

-1-



--------------------------------------------------------------------------------



 



    Employer while a Participant and an Employee to the extent such amounts are
includable in gross income (but determined without regard to the exclusions from
gross income under Code Sections 931 and 933);   (ii)   In the case of a
Participant who is an employee within the meaning of Code Section 401(c)(1) and
the Treasury regulations thereunder, the Employee’s earned income (as described
in Code Section 401(c)(2) and the Treasury regulations thereunder) determined
without regard to the exclusions from gross income under Code Sections 931 and
933;   (iii)   Foreign earned income (as defined in Code Section 911(b)) whether
or not excludable from gross income;   (iv)   Amounts described in Code Sections
104(a)(3), 105(a), and 105(h), but only to the extent these amounts are
includable in the gross income of the Participant;   (v)   The value of a
non-qualified stock option granted to the Participant by the Employer, but only
to the extent that the value of the option is includable in the gross income of
the Participant for the taxable year in which it is granted;   (vi)   The amount
includable in the gross income of the Participant upon making an election
described in section 83(b);   (vii)   Elective contributions made on a
Participant’s behalf by the Employer that are not includable in income under
Code Sections 125, 402(e)(3), 402(h), 403(b), or 457;   (viii)   Any amounts
that are not includable in the gross income of a Participant under a salary
reduction agreement by reason of the application of Code Section 132(f);   (ix)
  On the spot awards; and   (i)   Noncash awards such as gifts and trips.



(2)   All of the following items shall be excluded to the extent they would
otherwise be included under Section 1.1(i)(1):



(i)   Reimbursements and other expense allowances;   (ii)   Cash and noncash
fringe benefits;   (iii)   Moving expenses;

-2-



--------------------------------------------------------------------------------



 



(iv)   Deferred compensation under any plan or program other than as
specifically included in Section 1.1(h)(1)(vii);   (v)   Welfare benefits;  
(vi)   Employer contributions to or payments from this or any other deferred
compensation program, whether such program is qualified under Code Section
401(a) or nonqualified;   (vii)   Amounts realized from the exercise of a stock
option that is not an incentive stock option within the meaning of Code
Section 422;   (viii)   Amounts realized at the time restricted stock or
property is freely transferable or no longer subject to a substantial risk of
forfeiture in accordance with Code Section 83;   (ix)   Amounts realized from
the sale, exchange, disqualifying disposition or other disposition of stock
acquired under an incentive stock option;   (x)   Any other amounts that receive
special tax benefits under the Code, such as premiums for group life insurance
(but only to the extent such premiums are not includable in the gross income of
the Participant);   (xi)   On the spot awards; and   (ii)   Noncash awards such
as gifts and trips.



(3)   The Compensation of any Participant taken into account for purposes of the
Plan shall be limited to $200,000 for any Plan Year with such limitation to be:



(i)   Adjusted automatically to reflect any amendments to Code
Section 401(a)(17) and any cost-of-living increases authorized by Code Section
401(a)(17); and   (ii)   Prorated for a Plan Year of less than twelve months and
to the extent otherwise required by applicable law.



(4)   For purposes of this Section, amounts under Code Section 125 include any
amounts not available to a Participant in cash in lieu of group health coverage
because the Participant is unable to certify that he or she has other health
coverage. An amount will be treated as an amount under Code Section 125 only if
the Employer does not collect information regarding the Participant’s other
health coverage as part of the enrollment process of its group health plan.

-3-



--------------------------------------------------------------------------------



 



(i)   Considered Compensation: A Participant’s Considered Compensation for a
Limitation Year shall be equal to his Compensation (as defined above). For the
2003 Plan Year, a Participant’s Considered Compensation for a Limitation Year
shall include his Compensation (as defined above) reduced by any Bonus paid to
the Participant. Any bonus payments made to a Participant that is not an IBP
Participant shall be included in that Participant’s Considered Compensation.  
(j)   Controlled Entity: Each entity that is a member of a controlled group of
corporations (within the meaning of Code Sections 414(b) and 414(c)) or an
affiliated service group (within the meaning of Code Sections 414(m) or 414(o))
of which the Employer is a member.   (k)   Direct Rollover: A payment by the
Plan to an Eligible Retirement Plan designated by a Distributee.   (l)  
Directors: The Board of Directors of the Company.   (m)   Distributee: Each
(i) Participant entitled to an Eligible Rollover Distribution,
(ii) Participant’s surviving spouse with respect to the interest of such
surviving spouse in an Eligible Rollover Distribution, and (iii) individual who
is an alternate payee under a qualified domestic relations order, as defined in
Code Section 414(p), with regard to the interest of such former spouse in an
Eligible Rollover Distribution.   (n)   Effective Date: January 1, 2003, as to
this restatement of the Plan, except (i) as otherwise indicated in specific
provisions of the Plan, or (ii) where provisions of the Plan are required to
have an earlier effective date by applicable statute or regulation such
provision shall be effective as of the required effective date. The original
effective date of the Plan was June 1, 1989.   (o)   Eligible Employee: Any
Employee eligible to participate in the Plan in accordance with Section 2.1.  
(p)   Eligible Retirement Plan: (i) With respect to a Distributee other than a
surviving spouse, an individual retirement account described in Code
Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
plan described in Code Section 401(a), which under its provisions does, and
under applicable law may, accept such Distributee’s Eligible Rollover
Distribution, and (ii) with respect to a Distributee who is a surviving spouse,
an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b).   (q)   Eligible
Rollover Distribution: With respect to a Distributee, any distribution of all or
part of the Accounts of a Participant other than (i) a distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
designated

-4-



--------------------------------------------------------------------------------



 



    beneficiary or for a specified period of ten years or more, (ii) a
distribution to the extent such distribution is required under Code
Section 401(a)(9), (iii) the portion of a distribution that is not includable in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities), (iv) a loan treated as a
distribution under Code Section 72(p) and not excepted by Code Section 72(p)(2),
(v) a loan in default that is a deemed distribution, (vi) any corrective
distribution provided in Section 3.6 and Subsection 4.6(b), and (vii) any other
distribution so designated by the Internal Revenue Service in revenue rulings,
notices, and other guidance of general applicability. Further, a distribution
pursuant to Section 6.2 from the Salary Reduction Account of a Participant who
has not attained age 591/2 shall not constitute an Eligible Rollover
Distribution.   (r)   Employee: Each individual employed by an Employer
(including Leased Employees).   (s)   Employer: The Company and each entity that
has been designated to participate in the Plan pursuant to the provisions of
Article XV.   (t)   Employer Contribution Account: An individual account for
each Participant, which is credited with the sum of: (i) any Employer Matching
Contributions made on such Participant’s behalf pursuant to Section 3.2;
(ii) any Employer Retirement Savings Contributions made on such Participant’s
behalf pursuant to Section 3.3; and (iii) any Employer Fail Safe Contributions
made on such Participant’s behalf pursuant to Section 3.4 to satisfy the
restrictions set forth in Subsection 3.2(c). The administrator or any record
keeper retained by the administrator shall create such sub-accounts to the
Participant’s Employer Contribution Account as are necessary to separately
account for each of the Employer Contributions described above and in
Section 1.1(u).   (u)   Employer Contributions: The total of (i) Employer
Matching Contributions, (ii) Employer Retirement Savings Contributions, and
(iii) Employer Fail Safe Contributions.   (v)   Employer Matching Contributions:
Contributions made to the Plan by the Employer pursuant to Section 3.2.   (w)  
Employer Retirement Savings Contributions: Contributions made to the Plan by the
Employer pursuant to Section 3.3.   (x)   Employer Fail Safe Contributions:
Contributions made to the Plan by the Employer pursuant to Section 3.4.   (y)  
Employment Commencement Date: The date on which an individual first performs an
Hour of Service.   (z)   ERISA: The Employee Retirement Income Security Act of
1974, as amended.

-5-



--------------------------------------------------------------------------------



 



(aa)   Highly Compensated Employee: Each Employee who performs services during
the Plan Year for which the determination of who is highly compensated is being
made (the “Determination Year”) and who:



(1)   Is a five-percent owner of the Employer (within the meaning of Code
Section 416(i)(1)(A)(iii)) at any time during the Determination Year or the
twelve-month period immediately preceding the Determination Year (the “Look-Back
Year”); or   (2)   During the Determination Year or the Look-Back Year received
Compensation (within the meaning of Code Section 414(q)(4)), in excess of
$80,000 (with such amount to be adjusted automatically to reflect any
cost-of-living adjustments authorized by Code Section 414(q)(1)).



    For purposes of the preceding sentence, (i) all employers aggregated with
the Employer under Code Section 414(b), (c), (m), or (o) shall be treated as a
single employer and (ii) a former Employee who had a separation year (generally,
the Determination Year such Employee separates from service) prior to the
Determination Year and who was an active Highly Compensated Employee for either
such separation year or any Determination Year ending on or after such
Employee’s fifty-fifth birthday shall be deemed to be a Highly Compensated
Employee. To the extent that the provisions of this Paragraph are inconsistent
or conflict with the definition of a “highly compensated employee” set forth in
Code Section 414(q) and the Treasury regulations thereunder, the relevant terms
and provisions of Code Section 414(q) and the Treasury regulations thereunder
shall govern and control. Notwithstanding the above, the Company may apply the
top paid group election permitted by Code Section 414(q).   (bb)   Hour of
Service: Each hour for which an individual is directly or indirectly paid, or
entitled to payment, by the Employer or a Controlled Entity for the performance
of duties.   (cc)   IBP Participant: IBP Participant means any employee that is
participating in the Company’s Annual Incentive Bonus Plan and is assigned an
employment classification of D3 or higher, as determined by the Company.   (dd)
  Investment Fund: Investment funds made available from time to time by the
Committee for the investment of Plan assets as described in Article V.   (ee)  
Leased Employee: Each person who is not an employee of the Employer or a
Controlled Entity but who performs services for the Employer or a Controlled
Entity pursuant to an agreement (oral or written) between the Employer or a
Controlled Entity and any leasing organization, provided that such person has
performed such services for the Employer or a Controlled Entity or for related
persons (within the meaning of Code Section 144(a)(3)) on a substantially
full-time basis for a period of at least one year and such services are
performed under primary direction or control by the Employer or a Controlled
Entity.

-6-



--------------------------------------------------------------------------------



 



(ff)   Limitation Year: The Limitation Year is equal to the Plan Year.   (gg)  
Normal Retirement Date: The date a Participant attains the age of sixty-five.  
(hh)   Participant: Each individual who (i) has met the eligibility requirements
for participation in the Plan pursuant to Article II or (ii) has made a Rollover
Contribution in accordance with Section 3.7, but only to the extent provided in
Section 3.7.   (ii)   Period of Service: Each period of an individual’s Service
commencing on his Employment Commencement Date or Reemployment Commencement
Date, if applicable, and ending on a Severance from Service Date.
Notwithstanding the foregoing:



(1)   A period during which an individual is absent from Service by reason of
the individual’s pregnancy, the birth of a child of the individual, the
placement of a child with the individual in connection with the adoption of such
child by the individual, or for the purposes of caring for such child for the
period immediately following such birth or placement shall not constitute a
Period of Service between the first and second anniversary of the first date of
such absence or during any subsequent period.   (2)   A Period of Service shall
also include any period required to be credited as a Period of Service by
federal law, but only under the conditions and to the extent so required by such
federal law.   (3)   If an individual terminates his Service (at a time other
than during a leave of absence) and subsequently resumes his Service, if his
Reemployment Commencement Date is within twelve months of his Severance from
Service Date, such Period of Severance shall be treated as a Period of Service.
  (4)   If an individual terminates his Service during a leave of absence and
subsequently resumes his Service, if his Reemployment Commencement Date is
within twelve months of the beginning of such leave of absence, such Period of
Severance shall be treated as a Period of Service.   (5)   The Committee, in its
discretion, may credit an individual with Period(s) of Service for
“pre-participation service” (within the meaning of Treasury Regulation Section
1.401(a)(4)-11(d)(3)(ii)(A)), but only if (i) such pre-participation service
would not otherwise be credited as a Period of Service and (ii) such crediting
of Period(s) of Service (A) has a legitimate business reason, (B) does not by
design or operation discriminate significantly in favor of Highly Compensated
Employees, and (C) is applied to all similarly situated employees. Moreover, the
Committee, in its discretion, may credit an individual with Period(s) of Service
for “imputed service” (within the meaning of Treasury regulation §
1.401(a)(4)-11(d)(3)(ii)(B)), but only if (i) such imputed service would not

-7-



--------------------------------------------------------------------------------



 



    otherwise be credited as a Period of Service, (ii) such crediting of
Period(s) of Service (A) has a legitimate business reason, (B) does not by
design or operation discriminate significantly in favor of Highly Compensated
Employees, and (C) is applied to all similarly situated employees, and (iii) the
individual has not permanently ceased to perform services as an employee of the
Employer or a Controlled Entity, provided that clause (iii) of this sentence
shall not apply if (A) the individual is not performing services for the
Employer or a Controlled Entity because of a disability, (B) the individual is
performing services for another employer under an arrangement that provides some
ongoing business benefit to the Employer or a Controlled Entity, or (C) for
purposes of vesting and accrual, the individual is performing service for
another employer which is being treated under the Plan as actual service with
the Employer or a Controlled Entity.   (6)   In the event that the Plan
constitutes a plan of a predecessor employer within the meaning of Code Section
414(a), service for such predecessor employer shall be treated as a Period of
Service to the extent required by Code Section 414(a).   (7)   An individual’s
Period of Service shall include any period of employment by such individual with
Dell Financial Services, L.P.; provided, however, that this provision shall
apply solely to an individual who becomes an Employee immediately following the
date of his or her termination of employment with Dell Financial Services, L.P.



(jj)   Period of Severance: Each period of time commencing on an individual’s
Severance from Service Date and ending on a Reemployment Commencement Date.  
(kk)   Plan: The Dell Inc. 401(k) Plan, as amended from time to time.   (ll)  
Plan Year: The twelve-consecutive month period commencing January 1 of each
year.   (mm)   Reemployment Commencement Date: The first date on which an
individual performs an Hour of Service following a Severance from Service Date.
  (nn)   Rollover Contribution Account: An individual account for an Eligible
Employee, which is credited with the Rollover Contributions of such Employee.  
(oo)   Rollover Contributions: Contributions made by an Eligible Employee
pursuant to Section 3.7.   (pp)   Salary Reduction Contribution Account: An
individual account for each Participant, which is credited with any Salary
Reduction Contributions made by the Employer on such Participant’s behalf and
any Employer Fail Safe

-8-



--------------------------------------------------------------------------------



 



    Contributions made on such Participant’s behalf pursuant to Section 3.4 to
satisfy the restrictions set forth in Subsection 3.1(e).   (qq)   Salary
Reduction Contributions: Contributions made to the Plan by the Employer on a
Participant’s behalf in accordance with the Participant’s elections to defer
Considered Compensation or Bonus under the Plan’s qualified cash or deferred
arrangement as described in Section 3.1.   (rr)   Service: The period of an
individual’s employment with the Employer or a Controlled Entity (but only for
periods of employment while the entity is a Controlled Entity).   (ss)  
Severance from Service Date: The first date on which an individual terminates
his Service following his Employment Commencement Date or Reemployment
Commencement Date, if applicable. Notwithstanding the foregoing, the Severance
from Service Date of an individual who is absent from Service by reason of
pregnancy, the birth of a child, the placement of a child with the individual in
connection with the adoption of such child by the individual, or for purposes of
caring for such child for the period immediately following such birth or
placement shall be the second anniversary of the first date of such absence. The
Severance from Service Date of an individual who is absent from Service due to
an authorized leave of absence and who does not recommence Service at the end of
such leave of absence shall be the first date on which the leave of absence
commenced.   (tt)   Trust: The trust(s) established under the Trust Agreement(s)
to hold and invest contributions made under the Plan and income thereon, and
from which Plan benefits are distributed.   (uu)   Trust Agreement: The
agreement(s) entered into between the Company and the Trustee establishing the
Trust, as such agreement(s) may be amended from time to time.   (vv)   Trust
Fund: The funds and properties held pursuant to the provisions of the Trust
Agreement for the use and benefit of the Participants, together with all income,
profits, and increments thereto.   (ww)   Trustee: The trustee or trustees
qualified and acting under the Trust Agreement at any time.   (xx)   Valuation
Date: Each day that the New York Stock Exchange is open for business.   (yy)  
Vested Interest: The percentage of a Participant’s Accounts that, pursuant to
the Plan, is nonforfeitable.   (zz)   Vesting Service: The measure of service
used in determining a Participant’s Vested Interest as determined in accordance
with Section 7.4.

-9-



--------------------------------------------------------------------------------



 



1.2   Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural, and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.   1.3   Headings. The
headings of Articles and Sections herein are included solely for convenience,
and if there is any conflict between such headings and the text of the Plan, the
text shall control.   1.4   Construction. It is intended that the Plan be
qualified within the meaning of Code Section 401(a) and that the Trust be tax
exempt under Code Section 501(a), and all provisions herein shall be construed
in accordance with such intent.   1.5   Profit Sharing Plan. The Plan is
intended to qualify as a profit sharing plan for purposes of Code
Sections 401(a), 402, 412, and 417. Contributions to this Plan are not dependent
on profits by an Employer.

* * * * *

-10-



--------------------------------------------------------------------------------



 



II.
PARTICIPATION



2.1   Participation.



(a)   Each Eligible Employee shall be eligible to become a Participant in the
Plan upon the date coincident with such Eligible Employee’s Employment
Commencement Date.   (b)   Notwithstanding Subsection 2.1(a), an Eligible
Employee who was a Participant in the Plan on the day prior to the Effective
Date shall remain a Participant in this restatement thereof as of the Effective
Date.   (c)   The following groups of Employees are not eligible to participate
in the Plan:



(1)   An Employee whose terms and conditions of employment are governed by a
collective bargaining agreement, unless such agreement provides for his coverage
under the Plan;   (2)   A nonresident alien who receives no earned income from
an Employer that constitutes income from sources within the United States unless
otherwise specifically covered by a participating entity pursuant to the
provisions of Article XV;   (3)   An individual who is a Leased Employee or who
would be a Leased Employee but for the fact that he has not performed services
on a substantially full-time basis for a period of at least one year;   (4)  
Any employee that is not included on the payroll records of the Company or a
Controlled Entity as a common law employee or is otherwise classified or treated
by an Employer as an independent contractor or other non-common law employee,
and it is expressly intended that such individuals are to be excluded from Plan
participation even if a court or administrative agency determines that such
individuals are common law employees;   (5)   Any individual on the payroll of
Spherion Corporation;   (6)   Effective July 31, 2003, any individual who is
classified as a college or high school intern by the Company (including, but not
limited to, individuals with job codes ADIN001, ADIN002, ADIN003), other than
any individual who has submitted an election to make Salary Reduction
Contributions to the Plan on or before July 31, 2003; or   (7)   Effective
July 31, 2003, any individual who is classified as a security guard by the
Company and who also is employed by a law enforcement agency or a security firm
(other than any individual who has submitted an election to

-11-



--------------------------------------------------------------------------------



 



    make Salary Reduction Contributions to the Plan on or before July 31,
2003).”



2.2   Automatic Enrollment. Each Eligible Employee shall automatically become a
Participant upon the date on which he first becomes eligible under the
provisions of Section 2.1.   2.3   Cessation of Participation.



(a)   Except as provided in Subsections 2.3(b) and 2.3(c), a Participant shall
continue to be a Participant so long as (and only so long as) he maintains a
balance in any of his Accounts.   (b)   A Participant who ceases to be an
Eligible Employee but remains an Employee shall continue to be a Participant,
but, on and after the date he ceases to be an Eligible Employee, he shall no
longer be entitled to make deferrals hereunder or share in allocations of
Employer Contributions unless and until he shall again become an Eligible
Employee.   (c)   A Participant who ceases to be an Employee shall remain a
Participant as long as he has any balance is his Accounts, but he shall not be
entitled to actively participate in the Plan except as otherwise specifically
provided herein.



2.4   Suspension of Participation Requirements. In the event that, after
application of Section 3.3(b), the group of Employees covered by the Plan do not
satisfy the ratio percentage test in accordance with Code Section 410(b),
certain employees of Spherion Corporation who provide services to Dell (the
“Spherion Employees”) shall be permitted to participate the Plan as described
below. The participation requirements will be suspended, beginning first with
the Spherion Employee(s) with the lowest Compensation during the Plan Year, and
continuing to suspend in ascending order the participation requirements for each
Spherion Employee with a higher level of Compensation, from the lowest to the
highest Compensation level, until the Plan satisfies Code Section 410(b)(1). If
two or more Spherion Employees have the same Compensation, the Plan will suspend
the participation requirements for all such Spherion Employees, irrespective of
whether the Plan can satisfy Code Section 410(b)(1) by accruing benefits for
fewer than all such Spherion Employees. If the Plan suspends the participation
requirements for a Spherion Employee, that Employee will share in the allocation
of Employer contributions and Participant forfeitures, if any, in accordance
with the following:



(a)   In addition to the Employer Retirement Savings Contribution provided for
in Subsections 3.3(a) and (b), the Employer may make an Employer Retirement
Savings Contribution to the Employer Retirement Savings Contribution sub-account
of each Spherion Employee permitted to Participate in the Plan pursuant to
Subsection 2.4 in accordance with Subsection 3.3(a);   (b)   In addition to the
Employer Fail Safe Contribution provided for in Section 3.4, the Employer may
make an additional Employer Fail Safe Contribution to the Employer Fail Safe
Contribution sub-account of each Spherion Employee

-12-



--------------------------------------------------------------------------------



 



    permitted to Participate in the Plan pursuant to Subsection 2.4 in an amount
determined by multiplying the Employee’s Compensation by the “average deferral
percentage” (as defined in Subsection 3.1(f)) of all other Participants in the
Plan; and   (c)   In addition to the Employer Matching Contribution provided for
in Section 3.2, the Employer may make an Employer Matching Contribution to the
Employer Matching Contribution sub-account of each Spherion Employee permitted
to Participate in the Plan pursuant to Section 2.4 of the Plan in an amount
determined by multiplying the Employee’s Compensation by the “average
contribution percentage” (as defined in Subsection 3.2(d)) of all other
Participants in the Plan.

* * * * *

-13-



--------------------------------------------------------------------------------



 



III.
CONTRIBUTIONS



3.1   Salary Reduction Contributions.



(a)   A Participant shall elect to defer an integral percentage from 0% to 25%
(or such lesser percentage as may be prescribed from time to time by the
Committee) of his Considered Compensation for a Plan Year by having the Employer
contribute the amount so deferred to the Plan.   (b)   For the 2003 Plan Year,
notwithstanding the preceding, an IBP Participant must make a separate election
to defer an integral percentage from 0% to 25% (or such lesser percentage as may
be prescribed from time to time by the Committee) of his Bonus, if any, by
having the Employer contribute the amount so deferred to the Plan.   (c)   A
Participant’s election to defer an amount of his Considered Compensation and
Bonus, if any, shall be made by authorizing his Employer, in the manner
prescribed by the Committee, to reduce his Considered Compensation (and, for the
2003 Plan Year, Bonus, if any), in the elected amount, and the Employer, in
consideration thereof, agrees to contribute an equal amount to the Plan. A
Participant’s election made pursuant to this Subsection shall be implemented as
soon as administratively practicable after such election is made.       A
Participant’s Considered Compensation deferral election shall remain in force
and effect for all periods following its implementation until modified in
accordance with Subsection 3.1(c) or canceled in accordance with Subsection
3.1(d) or until such Participant ceases to be an Eligible Employee. For the 2003
Plan Year, a Participant’s Bonus deferral election shall remain in force and
effect until the end of the Plan Year for which such election was made unless
earlier modified in accordance with Subsection 3.1(c) or canceled in accordance
with Subsection 3.1(d) or until such Participant ceases to be an Eligible
Employee. The Company shall pay to a Participant any Considered Compensation and
Bonus for a Plan Year not deferred under this Plan.   (d)   A Participant may
change his deferral election percentage, effective as soon as administratively
feasible by communicating such new deferral election percentage to his Employer
in the manner and within the time period prescribed by the Committee. For the
2003 Plan Year, a Participant may change his deferral election percentage for
his Bonus deferrals, effective as of the next following Bonus payment date, by
communicating such new deferral election percentage to his Employer in the
manner and within the time period prescribed by the Committee.   (e)   A
Participant may cancel his deferral election effective as of the first day of
any pay period by communicating such cancellation to his Employer in the manner
and within the time period prescribed by the Committee. A Participant who so

-14-



--------------------------------------------------------------------------------



 



    cancels his deferral election may resume deferrals, effective as of the
first day of any subsequent pay period by communicating his new deferral
election to his Employer in the manner and within the time period prescribed by
the Committee.       For the 2003 Plan Year, a Participant may cancel his Bonus
deferral election effective as of the next following Bonus payment date by
communicating such cancellation to his Employer in the manner and within the
time period prescribed by the Committee. A Participant who so cancels his Bonus
deferral election may resume deferrals effective as of the next following Bonus
payment date by communicating his new deferral election to his Employer in the
manner and within the time period prescribed by the Committee.   (f)   In
restriction of the Participants’ elections, the Salary Reduction Contributions
and the elective deferrals (within the meaning of Code Section 402(g)(3)) under
all other plans, contracts, and arrangements of the Employer on behalf of any
Participant for any calendar year shall not exceed $12,000 (with such amount to
be adjusted automatically to reflect any cost-of-living adjustments authorized
by Code Section 402(g)(5)).   (g)   In further restriction of the Participants’
elections, it is specifically provided that one of the “actual deferral
percentage” tests set forth in Code Section 401(k)(3) and the Treasury
regulations thereunder must be met in each Plan Year with respect to which the
Plan does not satisfy the alternative method of satisfying the nondiscrimination
requirements as set forth in Code Section 401(k)(12). Such testing shall utilize
the prior year testing method as such term is defined in Internal Revenue
Service Notice 98-1. If multiple use of the alternative limitation (within the
meaning of Code Section 401(m)(9) and Treasury regulation § 1.401(m)-2(b))
occurs during a Plan Year, such multiple use shall be corrected in accordance
with the provisions of Treasury regulation § 1.401(m)-2(c); provided, however,
that if such multiple use is not eliminated by making Employer Fail Safe
Contributions, then the “actual contribution percentages” of all Highly
Compensated Employees participating in the Plan shall be reduced, and the excess
contributions distributed, in accordance with the provisions of Subsection
3.6(c) and applicable Treasury regulations, so that there is no such multiple
use.   (h)   If the Committee determines that a reduction of the Considered
Compensation (or, for the 2003 Plan Year, Bonus) deferral elections made
pursuant to Subsection 3.1(a), 3.1(c), or 3.1(d) is necessary to ensure that the
restrictions set forth in Subsection 3.1(e) or 3.1(f) are met for any Plan Year,
the deferral elections made pursuant to Subsections 3.1(a), 3.1(c), and 3.1(d)
of affected Participants may be reduced by the Committee on a temporary and
prospective basis in such manner as the Committee shall determine.   (i)   As
soon as administratively feasible following the end of each pay period (or, with
regard to Bonus deferrals, the next Bonus payment date), but no later than the
time required by applicable law, the Employer shall contribute to the Trust, as

-15-



--------------------------------------------------------------------------------



 



    Salary Reduction Contributions with respect to each Participant, an amount
equal to the amount of Considered Compensation (or, if applicable, Bonus)
deferred, pursuant to Subsection 3.1(a) (as adjusted pursuant to Subsection
3.1(g)), by such Participant during such period.



3.2   Employer Matching Contributions.



(a)   For each pay period, the Employer shall contribute to the Trust, as
Employer Matching Contributions, an amount that equals 100% of the Salary
Reduction Contributions that were made pursuant to Section 3.1 on behalf of each
of the Participants during such pay period and that were not in excess of 3% of
each such Participant’s Considered Compensation and Bonus, as applicable, for
such pay period.   (b)   In addition to the Employer Matching Contributions made
pursuant to Subsection 3.2(a), for each calendar quarter the Employer may in its
discretion contribute to the Trust an additional Employer Matching Contribution
on behalf of each Participant who is an Eligible Employee on the last day of
each Plan Year. The additional Employer Matching Contribution made pursuant to
this Subsection shall be an amount that equals the difference, if any, between
(i) 100% of the total Salary Reduction Contributions made pursuant to
Section 3.1 on behalf of each Participant for the Plan Year not in excess of 3%
of each such Participant’s total Considered Compensation and Bonus for the Plan
Year and (ii) the total Employer Matching Contributions made on behalf of such
Participant for the Plan Year.   (c)   In restriction of the Employer Matching
Contributions hereunder, it is specifically provided that one of the “actual
contribution percentage” tests or alternative methods of satisfying such tests
set forth in Code Section 401(m) and the Treasury regulations thereunder must be
met in each Plan Year. Such testing shall utilize the prior year testing method
as such term is defined in Internal Revenue Service Notice 98-1. The Committee
may elect, in accordance with applicable Treasury regulations, to treat Salary
Reduction Contributions to the Plan as Employer Matching Contributions for
purposes of meeting this requirement.



3.3   Employer Retirement Savings Contributions.



(a)   For each Plan Year, the Employer in its discretion may contribute to the
Trust an Employer Retirement Savings Contribution on behalf of each Participant
who either (i) was employed by the Employer on the last day of such Plan Year or
(ii) terminated employment with the Employer during such Plan Year on or after
his Normal Retirement Date or by reason of death or total and permanent
disability (as defined in Section 7.2) during such Plan Year. The Employer
Retirement Savings Contribution made pursuant to this Subsection 3.3(a) shall
equal a percentage (selected by and in the discretion of the Employer) of the

-16-



--------------------------------------------------------------------------------



 



    Compensation of each such eligible Participant for such Plan Year or any
amount as determined by the Employer in its discretion.   (b)   For each Plan
Year, the Employer in its discretion may contribute to the Trust an Employer
Retirement Savings Contribution on behalf of certain Participants who are not
Highly Compensated Employees for such Plan Year as described below. The Employer
Retirement Savings Contribution made pursuant to this Subsection 3.3(b) shall
equal an amount as determined by the Employer in its discretion. Any amounts
contributed pursuant to this Subsection 3.3(b) shall be allocated in accordance
with Subsection 4.2(c). The Employer Retirement Savings Contribution will be
made by suspending the accrual requirements for Includable Employees who are
Participants, beginning first with the Includable Employee(s) employed with the
Employer on the last day of the Plan Year, then the Includable Employee(s) who
have the latest Separation from Service during the Plan Year, and continuing to
suspend in descending order the accrual requirements for each Includable
Employee who incurred an earlier Separation from Service, from the latest to the
earliest separation from service date, until the Plan satisfies the Code
Section 410(b)(1) coverage test for the Plan Year. If two or more Includable
Employees have a separation from service on the same day, the Committee will
suspend the accrual requirements for all such Includable Employees, irrespective
of whether the Plan can satisfy the Code Section 410(b)(1) coverage test by
accruing benefits for fewer than all such Includable Employees. If the Plan
suspends the accrual requirements for an Includable Employee, that Employee will
share in the allocation of Employer contributions and Participant forfeitures,
if any, without regard to the Service he has earned for the Plan Year and
without regard to whether he is employed by the Employer on the last day of the
Plan Year. This suspension of accrual requirements applies separately to the
Code Section 401(m) portion of the Plan, and the Committee will treat an
Employee as benefiting under that portion of the Plan if the Employee is an
Eligible Employee for purposes of the Code Section 401(m) nondiscrimination
test. “Includable Employees” are all Employees that are not Highly Compensated
Employees other than: (a) those Employees excluded from participating in the
Plan for the entire Plan Year by reason of the collective bargaining unit
exclusion or the nonresident alien exclusion or by reason of the participation
requirements Article II and (b) any Employee who incurs a separation from
service during the Plan Year.



3.4   Employer Fail Safe Contributions.



(a)   In addition to the Employer Matching Contributions made pursuant to
Section 3.2 and the Employer Retirement Savings Contribution made pursuant to
Section 3.3, for each Plan Year the Employer in its discretion may contribute to
the Trust as a “fail safe contribution” for such Plan Year the amounts necessary
to cause the Plan to satisfy the restrictions set forth in Subsection 3.1(e)
(with respect to certain restrictions on Salary Reduction Contributions) and
Subsection 3.2(c) (with respect to certain restrictions on Employer Matching
Contributions). Amounts contributed in order to satisfy the restrictions set
forth in

-17-



--------------------------------------------------------------------------------



 



    Subsection 3.1(f) shall be considered “qualified matching contributions”
(within the meaning of Treasury regulation § 1.401(k)-1(g)(13)) for purposes of
such Subsection, and amounts contributed in order to satisfy the restrictions
set forth in Subsection 3.2(c) shall be considered Employer Matching
Contributions for purposes of the Plan. Any amounts contributed pursuant to this
Section shall be allocated in accordance with Subsections 4.2(e) and 4.2(f).



3.5   Return of Contributions. Anything to the contrary herein notwithstanding,
the Employer’s contributions to the Plan are contingent upon the deductibility
of such contributions under Code Section 404. To the extent that a deduction for
contributions is disallowed, such contributions shall, upon the written demand
of the Employer, be returned to the Employer by the Trustee within one year
after the date of disallowance, reduced by any net losses of the Trust Fund
attributable thereto but not increased by any net earnings of the Trust Fund
attributable thereto, which net earnings shall be treated as a forfeiture.
Moreover, if Employer contributions are made under a mistake of fact, such
contributions shall, upon the written demand of the Employer, be returned to the
Employer by the Trustee within one year after the payment thereof, reduced by
any net losses of the Trust Fund attributable thereto but not increased by any
net earnings of the Trust Fund attributable thereto, which net earnings shall be
treated as a forfeiture.



3.6   Disposition of Excess Deferrals and Excess Contributions.



(a)   Anything to the contrary herein notwithstanding, any (i) Salary Reduction
Contributions to the Plan for a calendar year on behalf of a Participant in
excess of the limitations set forth in Subsection 3.1(e) and (ii) “excess
deferrals” from other plans that are allocated to the Plan by such Participant
no later than March 1 of the next following calendar year within the meaning of,
and pursuant to the provisions of, Code Section 402(g)(2) shall be distributed
to such Participant not later than April 15 of the next following calendar year.
  (b)   Anything to the contrary herein notwithstanding, if for any Plan Year
the aggregate Salary Reduction Contributions made by the Employer on behalf of
Highly Compensated Employees exceeds the maximum amount of Salary Reduction
Contributions permitted on behalf of such Highly Compensated Employees pursuant
to Subsection 3.1(f), such excess (determined by reducing Salary Reduction
Contributions on behalf of Highly Compensated Employees in order of the highest
dollar amounts contributed on behalf of such Highly Compensated Employees in
accordance with Code Section 401(k)(8)(C) and the Treasury regulations
thereunder) shall be distributed to the Highly Compensated Employees on whose
behalf such excess was contributed before the end of the next following Plan
Year.   (c)   Anything to the contrary herein notwithstanding, if, for any Plan
Year, the aggregate Employer Matching Contributions allocated to the Accounts of
Highly Compensated Employees exceeds the maximum amount of such Employer
Matching Contributions permitted on behalf of such Highly Compensated Employees
pursuant to Subsection 3.2(c), such excess (determined by reducing

-18-



--------------------------------------------------------------------------------



 



    Employer Matching Contributions made on behalf of Highly Compensated
Employees in order of the highest dollar amounts contributed on behalf of such
Highly Compensated Employees in accordance with Code Section 401(m)(6)(C) and
Treasury regulations thereunder) shall be distributed to the Highly Compensated
Employees on whose behalf such excess contributions were made (or, if such
excess contributions are forfeitable, they shall be forfeited) before the end of
the next following Plan Year.   (d)   In coordinating the disposition of excess
deferrals and excess contributions pursuant to this Section, such excess
deferrals and excess contributions shall be disposed of in the following order:



(1)   First, Salary Reduction Contributions that constitute excess deferrals
described in Subsection 3.6(a) that are not considered in determining the amount
of Employer Matching Contributions pursuant to Section 3.2 shall be distributed;
  (2)   Next, excess Salary Reduction Contributions that constitute excess
deferrals described in Subsection 3.6(a) that are considered in determining the
amount of Employer Matching Contributions pursuant to Section 3.2 shall be
distributed, and the Employer Matching Contributions with respect to such excess
Salary Reduction Contributions shall be forfeited;   (3)   Next, excess Salary
Reduction Contributions described in Subsection 3.6(b) that are not considered
in determining the amount of Employer Matching Contributions pursuant to
Section 3.2 shall be distributed;   (4)   Next, excess Salary Reduction
Contributions described in Subsection 3.6(b) that are considered in determining
the amount of Employer Matching Contributions pursuant to Section 3.2 shall be
distributed, and the Employer Matching Contributions with respect to such excess
Salary Reduction Contributions shall be forfeited; and   (5)   Finally, excess
Employer Matching Contributions described in Subsection 3.6(c) shall be
distributed (or, if forfeitable, forfeited).



(e)   Any distribution or forfeiture of excess deferrals or excess contributions
pursuant to the provisions of this Section shall be adjusted for income or loss
allocated thereto in the manner determined by the Committee in accordance with
any method permissible under applicable Treasury regulations. Any forfeiture
pursuant to the provisions of this Section shall be considered to have occurred
on the date that is 21/2 months after the end of the Plan Year.



3.7   Rollover Contributions.



(a)   Qualified Rollover Contributions may be made to the Plan by any Eligible
Employee of amounts received by such Eligible Employee from certain individual

-19-



--------------------------------------------------------------------------------



 



    retirement accounts or annuities or from an employees’ trust described in
Code Section 401(a), which is exempt from tax under Code Section 501(a), but
only if any such Rollover Contribution is an “eligible rollover distribution”
within the meaning of Code Section 402(f)(2)(A) and is made pursuant to and in
accordance with applicable provisions of the Code and Treasury regulations
promulgated thereunder. A Rollover Contribution of such eligible rollover
distribution may be made to the Plan irrespective of whether such eligible
rollover distribution was paid to the Eligible Employee or paid to the Plan as a
“direct” Rollover Contribution. A direct Rollover Contribution to the Plan may
be effectuated only by wire transfer directed to the Trustee or by issuance of a
check made payable to the Trustee that is negotiable only by the Trustee and
that identifies the Eligible Employee for whose benefit the Rollover
Contribution is being made. Any Eligible Employee desiring to effect a Rollover
Contribution to the Plan must execute and file with the Committee the form
prescribed by the Committee for such purpose. The Committee may require as a
condition to accepting any Rollover Contribution that such Eligible Employee
furnish any evidence that the Committee in its discretion deems satisfactory to
establish that the proposed Rollover Contribution is in fact eligible for
rollover to the Plan and is made pursuant to and in accordance with applicable
provisions of the Code and Treasury regulations. All Rollover Contributions to
the Plan must be made in cash.   (b)   An Eligible Employee who has made a
Rollover Contribution in accordance with this Section, but who has not otherwise
become a Participant in the Plan in accordance with Article II, shall become a
Participant coincident with such Rollover Contribution; provided, however, that
such Participant shall not have a right to make deferrals or have Employer
Contributions made on his behalf until he has otherwise satisfied the
requirements imposed by Article II.

* * * * *

-20-



--------------------------------------------------------------------------------



 



IV.
ALLOCATIONS AND LIMITATIONS



4.1   Suspended Amounts. All contributions, forfeitures, and the net income or
net loss of the Trust Fund shall be held in suspense until allocated or applied
as provided herein.   4.2   Allocation of Contributions to Accounts.



(a)   Salary Reduction Contributions made by the Employer on a Participant’s
behalf pursuant to Section 3.1 shall be allocated to such Participant’s Salary
Reduction Contribution Account.   (b)   The Employer Matching Contributions made
pursuant to Subsections 3.2(a) and 3.2(b) shall be allocated to the Employer
Contribution Accounts of the Participants for whom such contributions were made.
  (c)   The Employer Retirement Savings Contribution, if any, made pursuant to
Section 3.3 for a Plan Year shall be allocated to the Employer Contribution
Accounts of the Participants eligible to receive an allocation of such
contribution. The allocation to each such eligible Participant’s Employer
Contribution Account shall be (i) in the case of the Employer Retirement Savings
Contribution made pursuant to Subsection 3.3(a), the portion of such Employer
Retirement Savings Contribution that is in the same proportion that such
Participant’s Compensation for such Plan Year bears to the total of all such
eligible Participants’ Compensation for such Plan Year and (ii) in the case of
the Employer Retirement Savings Contribution made pursuant to Subsection 3.3(b),
the amount of such Employer Retirement Savings Contribution made on behalf of
such Participant in accordance with Subsection 3.3(b).   (d)   The Employer Fail
Safe Contribution, if any, made pursuant to Section 3.4 for a Plan Year in order
to satisfy the restrictions set forth in Subsection 3.1(f) shall be allocated to
the Salary Reduction Contribution Accounts of Participants who (i) received an
allocation of Salary Reduction Contributions for such Plan Year and (ii) were
not Highly Compensated Employees for such Plan Year (with each such Participant
individually hereinafter referred to as an “Eligible Participant” for purposes
of this Subsection). Such allocation shall be made, first, to the Salary
Reduction Contribution Account of the Eligible Participant who received the
least amount of Compensation for such Plan Year until the limitation set forth
in Section 4.6 has been reached as to such Eligible Participant, then to the
Salary Reduction Contribution Account of the Eligible Participant who received
the next smallest amount of Compensation for such Plan Year until the limitation
set forth in Section 4.6 has been reached as to such Eligible Participant, and
continuing in such manner until the Employer Fail Safe Contribution for such
Plan Year has been completely allocated or the limitation set forth in
Section 4.6 has been reached as to all Eligible Participants. Any remaining
Employer Fail Safe

-21-



--------------------------------------------------------------------------------



 



    Contribution for such Plan Year shall be allocated among the Salary
Reduction Contribution Accounts of all Participants who were Eligible Employees
during such Plan Year, with the allocation to each such Participant’s Salary
Reduction Contribution Account being the portion of such remaining Employer Fail
Safe Contribution which is in the same proportion that such Participant’s
Compensation for such Plan Year bears to the total of all such Participants’
Compensation for such Plan Year.   (e)   The Employer Fail Safe Contribution, if
any, made pursuant to Section 3.4 for a Plan Year in order to satisfy the
restrictions set forth in Subsection 3.2(c) shall be allocated to the Employer
Contribution Accounts of Participants who (i) received an allocation of Employer
Matching Contributions for such Plan Year and (ii) were not Highly Compensated
Employees for such Plan Year (with each such Participant individually
hereinafter referred to as an “Eligible Participant” for purposes of this
Subsection). Such allocation shall be made, first, to the Employer Contribution
Account of the Eligible Participant who received the least amount of
Compensation for such Plan Year until the limitation set forth in Section 4.6
has been reached as to such Eligible Participant, then to the Employer
Contribution Account of the Eligible Participant who received the next smallest
amount of Compensation for such Plan Year until the limitation set forth in
Section 4.6 has been reached as to such Eligible Participant, and continuing in
such manner until the Employer Fail Safe Contribution for such Plan Year has
been completely allocated or the limitation set forth in Section 4.6 has been
reached as to all Eligible Participants. Any remaining Employer Fail Safe
Contribution for such Plan Year shall be allocated among the Employer
Contribution Accounts of all Participants who were Eligible Employees during
such Plan Year, with the allocation to each such Participant’s Employer
Contribution Account being the portion of such remaining Employer Fail Safe
Contribution which is in the same proportion that such Participant’s
Compensation for such Plan Year bears to the total of all such Participants’
Compensation for such Plan Year.   (f)   If an Employer Fail Safe Contribution
is made in order to satisfy the restrictions set forth in both Subsection 3.1(f)
and Subsection 3.2(c) for the same Plan Year, the Employer Fail Safe
Contribution made in order to satisfy the restrictions set forth in Subsection
3.1(f) shall be allocated (pursuant to Subsection 4.2(f)) prior to allocating
the Employer Fail Safe Contribution made in order to satisfy the restrictions
set forth in Subsection 3.2(c) (pursuant to Subsection 4.2(f)). In determining
the application of the limitations set forth in Section 4.6 to the allocations
of Employer Fail Safe Contributions, all Annual Additions (as such term is
defined in Section 4.6) to a Participant’s Accounts other than Employer Fail
Safe Contributions shall be considered allocated prior to Employer Fail Safe
Contributions.



4.3   Time of Allocation of Contributions. All contributions to the Plan shall
be considered allocated to Participants’ Accounts when received by the Trustee,
but no later than the last day of the Plan Year for which they were made, as
determined pursuant to Article III,

-22-



--------------------------------------------------------------------------------



 



    except that, for purposes of valuation of the Participants’ Accounts under
Section 4.5, contributions shall be considered allocated to Participants’
Accounts only when received by the Trustee notwithstanding that this may be
later than the last day of the Plan Year for which such contributions were made.
  4.4   Application of Forfeitures. Any amounts that are forfeited under any
provision hereof during a Plan Year shall be applied in the manner determined by
the Committee to reduce Employer Contributions or to pay expenses incident to
the administration of the Plan and Trust. Prior to such application, forfeited
amounts shall be invested in the Investment Fund(s) designated from time to time
by the Committee.   4.5   Valuation of Accounts. All amounts contributed to the
Trust Fund shall be invested as soon as administratively feasible following
their receipt by the Trustee, and the balance of each Account shall reflect the
result of daily pricing of the assets in which such Account is invested from the
time of receipt by the Trustee until the time of distribution. Such daily
pricing shall include the valuation of assets of the Investment Funds in which
each such Account is invested, the earnings and losses attributable to such
Investment Fund allocable to each such Account, and the payment of any expenses
or fees charged against each such Account. In the case of any contributions
temporarily held in suspense pursuant to Section 4.1, any earnings (or losses)
attributable to such contributions during such period of suspension shall be
allocated to the Accounts of Participants receiving an allocation of such
contributions under any reasonable allocation method determined by the
Committee.   4.6   Code Section 415 Limitations and Corrections.



(a)   Contrary Plan provisions notwithstanding, in no event shall the Annual
Additions credited to a Participant’s Accounts for any Limitation Year exceed
the Maximum Annual Additions for such Participant for such year. For purposes of
determining whether the Annual Additions under this Plan exceed the limitations
herein provided, all defined contribution plans of the Employer are to be
treated as one defined contribution plan. In addition, all defined contribution
plans of Controlled Entities (as defined in Subsection 4.6(c)) shall be
aggregated for this purpose.   (b)   If as a result of a reasonable error in
estimating a Participant’s compensation, a reasonable error in determining the
amount of elective deferrals (within the meaning of Code Section 402(g)(3)) that
may be made with respect to any individual under the limits of Code Section 415,
or because of other limited facts and circumstances, the Annual Additions that
would be credited to a Participant’s Accounts for a Limitation Year would
nonetheless exceed the Maximum Annual Additions for such Participant for such
year, the excess Annual Additions that, but for this Section, would have been
allocated to such Participant’s Accounts shall be disposed of as follows:



(1)   First, any such excess Annual Additions in the form of Salary Reduction
Contributions on behalf of such Participant that would not have been

-23-



--------------------------------------------------------------------------------



 



    considered in determining the amount of Employer Matching Contributions
pursuant to Section 3.2 shall be distributed to such Participant, adjusted for
income or loss allocated thereto;   (2)   Next, any such excess Annual Additions
in the form of Salary Reduction Contributions on behalf of such Participant that
would have been considered in determining the amount of Employer Matching
Contributions pursuant to Section 3.2 shall be distributed to such Participant,
adjusted for income or loss allocated thereto, and the Employer Matching
Contributions that would have been allocated to such Participant’s Accounts
based upon such distributed Salary Reduction Contributions shall, to the extent
such amounts would have otherwise been allocated to such Participant’s Accounts,
be treated as a forfeiture;   (3)   Finally, any such excess Annual Additions in
the form of Employer Retirement Savings Contributions shall, to the extent such
amounts would otherwise have been allocated to such Participant’s Accounts, be
treated as a forfeiture.       If the Annual Additions credited to a
Participant’s Accounts for any Limitation Year under this Plan plus the
additions credited on his behalf under other defined contribution plans required
to be aggregated pursuant to this Subsection would exceed the Maximum Annual
Additions for such Participant for such Limitation Year, the Annual Additions
under this Plan and the additions under such other plans shall be reduced on a
pro rata basis and allocated, reallocated, or returned in accordance with
applicable plan provisions regarding Annual Additions in excess of Maximum
Annual Additions.



(c)   For purposes of this Section, the following terms and phrases when
capitalized shall have these respective meanings:



(1)   Annual Additions: With respect to a Participant for any Limitation Year,
the total of (i) the Employer Contributions, Salary Reduction Contributions, and
forfeitures, if any, allocated to such Participant’s Accounts for such year,
(ii) Participant’s contributions, if any, (excluding any Rollover Contributions)
for such year, and (iii) amounts referred to in Code Sections 415(l)(1) and
419A(d)(2).   (2)   Controlled Entity: For purposes of this Section only, a
“Controlled Entity” as defined in Subsection 1.1(j), but excluding an affiliated
service group member within the meaning of Code Section 414(m) and determined by
application of a more than a 50% control standard in lieu of an 80% control
standard.   (3)   Maximum Annual Additions: With respect to a Participant for
any Limitation Year, the lesser of (i) $40,000 (with such amount to be adjusted

-24-



--------------------------------------------------------------------------------



 



    automatically to reflect any cost-of-living adjustment authorized by Code
Section 415(d)) or (ii) 100% of such Participant’s Compensation during such
Limitation Year.



(d)   If the Committee determines that a reduction of the Considered
Compensation and Bonus deferral elections, if any, made pursuant to Section 3.1
is necessary to ensure that the limitations set forth in this Section are met
for any Limitation Year, the Considered Compensation or Bonus deferral elections
of affected Participants made pursuant to Section 3.1 may be reduced by the
Committee on a temporary and prospective basis in such manner as the Committee
shall determine.

* * * * *

-25-



--------------------------------------------------------------------------------



 



V.
INVESTMENT OF ACCOUNTS



5.1   Investment of Accounts by Participants. Each Participant shall designate,
in accordance with the following Subsections and the procedures established from
time to time by the Committee, the manner in which the amounts allocated to each
of his Accounts shall be invested among the Investment Funds made available from
time to time by the Committee for this purpose.



(a)   A Participant may designate one of such Investment Funds for all amounts
allocated to his Accounts, or he may split the investment of such amounts among
such Investment Funds in such increments as the Committee may prescribe. If a
Participant fails to make a designation with respect to all or any of such
amounts, then such non-designated amounts shall be invested in the Investment
Fund or Investment Funds designated by the Committee from time to time in a
uniform and nondiscriminatory manner.   (b)   A Participant may (i) change his
investment designation for future contributions to be allocated to his Accounts
or (ii) convert his investment designation with respect to amounts already
allocated to his Accounts. Any such change shall be made in accordance with the
procedures established by the Committee, and the Committee may limit the
frequency of such changes.



5.2   Restriction on Acquisition of Company Stock. Notwithstanding any other
provision hereof, it is specifically provided that the Trustee shall not
purchase Company Stock or other Company securities during any period in which
such purchase is, in the opinion of counsel for the Company or the Committee,
restricted by any law or regulation applicable thereto. During such period,
amounts that would otherwise be invested in Company Stock or other Company
securities pursuant to an investment designation shall be invested in such other
assets as the Trustee may in its discretion determine, or the Trustee may hold
such amounts uninvested for a reasonable period pending the purchase of such
stock or securities.   5.3   Pass-Through Voting of Company Stock. To the extent
permitted by section 404(a) of ERISA, at each annual meeting and special meeting
of the shareholders of the Company, a Participant may direct the voting of the
number of whole shares of Company Stock attributable to his Accounts as of the
Valuation Date coinciding with or, if none, next preceding the record date for
such meeting. The Committee shall forward or cause to be forwarded to each such
Participant copies of pertinent proxy solicitation materials provided by the
Company together with a request for such Participant’s confidential instructions
as to the manner in which such             shares are to be voted. The Committee
shall direct the Trustee to vote such shares in accordance with such
instructions and, to the extent permitted by section 404(a) of ERISA, shall also
direct the Trustee as to the manner in which to vote any shares of Company Stock
at any such meeting for which the Committee has not received, or is not subject
to receiving, such voting instructions.

-26-



--------------------------------------------------------------------------------



 



5.4   Stock Rights, Stock Splits, and Stock Dividends. No Participant shall have
any right to request, direct, or demand that the Committee or the Trustee
exercise on his behalf rights or privileges to acquire, convert, or exchange
Company Stock or other securities. The Trustee shall exercise or sell any such
rights or privileges as directed by the Committee. Company Stock received by the
Trustee by reason of a stock split, stock dividend, or recapitalization shall be
appropriately allocated to the Accounts of each affected Participant.   5.5  
Participant Rights. For purposes of Article V only, the beneficiary of a
deceased Participant and any alternate payee under a qualified domestic
relations order (as defined in Section 17.2) shall have the rights of a
Participant.

* * * * *

-27-



--------------------------------------------------------------------------------



 



VI.
IN-SERVICE WITHDRAWALS



6.1   Age 591/2 Withdrawals. A Participant who has attained age fifty-nine and
one-half may withdraw from his Accounts an amount not exceeding the then value
of his Vested Interest in such Accounts. Such withdrawal shall come, first, from
such Participant’s Rollover Contribution Account, second, from his Vested
Interest in his Employer Contribution Account, and, finally, from his Salary
Reduction Contribution Account.



6.2   Financial Hardship Withdrawals.



(a)   A Participant who has a “financial hardship,” as determined by the
Committee, and who has made all available withdrawals pursuant to Section 6.1
and pursuant to the provisions of any other plans of the Employer and any
Controlled Entities of which he is a member and who has obtained all available
loans pursuant to Article IX and pursuant to the provisions of any other plans
of the Employer and any Controlled Entities of which he is a member may withdraw
from his Employer Contribution Account, his Rollover Contribution Account, and
his Salary Reduction Contribution Account amounts not to exceed the lesser of
(i) such Participant’s Vested Interest in such Accounts or (ii) the amount
determined by the Committee as being available for withdrawal pursuant to this
Subsection. Such withdrawal shall come, first, from the Participant’s Rollover
Contribution Account, second, from his Vested Interest in his Employer
Contribution Account, and, finally, from his Salary Reduction Contribution
Account.   (b)   For purposes of this Section, “financial hardship” shall mean
the immediate and heavy financial needs of the Participant. A withdrawal based
upon financial hardship pursuant to this Section shall not exceed the amount
that is both required to meet the immediate financial needs created by the
hardship and not reasonably available from other resources of the Participant.
The amount required to meet the Participant’s immediate financial needs may
include any amounts necessary to pay any federal, state, or local income taxes
or penalties reasonably anticipated to result from the distribution. The
determination of the existence of a Participant’s financial hardship and the
amount required to be distributed to meet the needs created by the hardship
shall be made by the Committee. The decision of the Committee shall be final and
binding, provided that all Participants similarly situated shall be treated in a
uniform and nondiscriminatory manner. A withdrawal shall be deemed to be made on
account of the immediate and heavy financial needs of a Participant if the
withdrawal is for:



(1)   Expenses for medical care described in Code Section 213(d) previously
incurred by the Participant, the Participant’s spouse, or any dependents of the
Participant (as defined in Code Section 152) or necessary for those persons to
obtain medical care described in Code Section 213(d) and not reimbursed or
reimbursable by insurance;

-28-



--------------------------------------------------------------------------------



 



(2)   Costs directly related to the purchase of a principal residence of the
Participant (excluding mortgage payments);   (3)   Payment of tuition and
related educational fees, and room and board expenses, for the next twelve
months of post-secondary education for the Participant or the Participant’s
spouse, children, or dependents (as defined in Code Section 152);   (4)  
Payments necessary to prevent the eviction of the Participant from his principal
residence or the foreclosure on the mortgage of the Participant’s principal
residence; or   (5)   Such other financial needs that the Commissioner of
Internal Revenue may deem to be immediate and heavy financial needs through the
publication of revenue rulings, notices, and other documents of general
applicability.



(c)   The above Subsections of this Section notwithstanding, in addition to the
restrictions on all in-service withdrawals set forth in Section 6.3, the
following restrictions on financial hardship withdrawals under this Section
shall apply:



(1)   Withdrawals under this Section from a Participant’s Salary Reduction
Contribution Account shall be limited to the sum of the Participant’s Salary
Reduction Contributions to the Plan, plus income allocable thereto and credited
to the Participant’s Salary Reduction Account as of December 31, 1988, less any
previous withdrawals of such amounts;   (2)   Employer Contributions used to
satisfy the restrictions set forth in Subsection 3.1(f), and income allocable
thereto, shall not be subject to withdrawal under this Section; and   (3)   A
Participant who makes a withdrawal from his Salary Reduction Contribution
Account under this Section may not make elective contributions or employee
contributions to the Plan or any other qualified or nonqualified plan of the
Employer or any Controlled Entity for a period of six months following the date
of such withdrawal.



6.3   Restrictions on In-Service Withdrawals.



(a)   All withdrawals pursuant to this Article shall be made only in the manner
and within the time prior to the proposed date of withdrawal prescribed by the
Committee.   (b)   No withdrawal shall be made from an Account to the extent
such Account has been pledged to secure a loan from the Plan.

-29-



--------------------------------------------------------------------------------



 



(c)   If a Participant’s Account from which a withdrawal is made is invested in
more than one Investment Fund, the withdrawal shall be made pro rata from each
Investment Fund in which such Account is invested.   (d)   All withdrawals under
this Article shall be paid in cash.   (e)   Any withdrawal hereunder that
constitutes an Eligible Rollover Distribution shall be subject to the Direct
Rollover election described in Article VII.   (f)   This Article shall not be
applicable to a Participant following termination of employment with the
Employer, and the amounts in such Participant’s Accounts shall be distributable
only in accordance with the provisions of Article VII.

* * * * *

-30-



--------------------------------------------------------------------------------



 



VII.
DISTRIBUTIONS AFTER SEPARATION FROM SERVICE



7.1   Retirement Benefits. A Participant who terminates his employment with the
Employer and all Controlled Entities on or after his Normal Retirement Date
shall be entitled to a “retirement benefit,” payable at the time and in the form
provided in Article VIII. A Participant’s retirement benefit shall be equal to
the value of his Accounts on his Benefit Commencement Date.



7.2   Disability Benefits. In the event a Participant becomes totally and
permanently disabled, as determined pursuant to this subsection, such
Participant shall be entitled to a “disability benefit,” payable at the time and
in the form provided in Article VIII. A Participant’s disability benefit shall
be equal to the value of his Accounts on his Benefit Commencement Date. A
Participant shall be considered totally and permanently disabled if the
Committee determines, based on a written medical opinion (unless waived by the
Committee as unnecessary), that such Participant is permanently incapable of
performing his job for physical or mental reasons and has incurred a
“disability” within the meaning of Code Section 401(k)(2)(B)(i)(I).



7.3   Death Benefits. Upon the death of a Participant while an Employee or an
employee of a Controlled Entity, the Participant’s designated beneficiary shall
be entitled to a “death benefit,” payable at the time and in the form provided
in Article VIII. A Participant’s death benefit shall be equal to the value of
his Accounts on his Benefit Commencement Date.



(a)   Each Participant shall have the right to designate the beneficiary or
beneficiaries to receive payment of his benefit in the event of his death. Each
such designation shall be made by executing the beneficiary designation form
prescribed by the Committee and filing such form with the Committee. Any such
designation may be changed at any time by such Participant by execution and
filing of a new designation in accordance with this Section. Notwithstanding the
foregoing, if a Participant who is married on the date of his death has
designated an individual or entity other than his surviving spouse as his
beneficiary, such designation shall not be effective unless (i) such surviving
spouse has consented thereto in writing and such consent (A) acknowledges the
effect of such specific designation, (B) either consents to the specific
designated beneficiary (which designation may not subsequently be changed by the
Participant without spousal consent) or expressly permits such designation by
the Participant without the requirement of further consent by such spouse, and
(C) is witnessed by a Plan representative (other than the Participant) or a
notary public or (ii) the consent of such spouse cannot be obtained because such
spouse cannot be located or because of other circumstances described by
applicable Treasury Regulations. Any such consent by such surviving spouse shall
be irrevocable.   (b)   If no beneficiary designation is on file with the
Committee at the time of the death of the Participant or if such designation is
not effective for any reason as

-31-



--------------------------------------------------------------------------------



 



    determined by the Committee, the designated beneficiary or beneficiaries to
receive such death benefit shall be as follows:



(1)   If a Participant leaves a surviving spouse, his designated beneficiary
shall be such surviving spouse; and   (2)   If a Participant leaves no surviving
spouse, his designated beneficiary shall be (i) such Participant’s executor or
administrator or (ii) his heirs at law if there is no administration of such
Participant’s estate.



(c)   Notwithstanding the preceding provisions of this Section and to the extent
not prohibited by state or federal law, if a Participant is divorced from his
spouse and at the time of his death is not remarried to the person from whom he
was divorced, any designation of such divorced spouse as his beneficiary under
the Plan filed prior to the divorce shall be null and void unless the contrary
is expressly stated in writing filed with the Committee by the Participant. The
interest of such divorced spouse failing hereunder shall vest in the persons
specified in Subsection 7.3(b) as if such divorced spouse did not survive the
Participant.



7.4   Separation From Service Prior to Retirement. Each Participant whose
employment with the Employer and all Controlled Entities is terminated prior to
his Normal Retirement Date for any reason other than total and permanent
disability or death shall be entitled to a “termination benefit,” payable at the
time and in the form provided in Article VIII. A Participant’s termination
benefit shall be equal to his Vested Interest in the value of his Accounts on
his Benefit Commencement Date.



(a)   Determination of Vested Interest.



(1)   A Participant shall have a 100% Vested Interest in his Salary Reduction
Contribution Account and his Rollover Contribution Account at all times.   (2)  
A Participant’s Vested Interest in his Employer Contribution Account shall be
determined by such Participant’s years of Vesting Service in accordance with the
following schedule:

              Years of Vesting Service

--------------------------------------------------------------------------------

  Vested Interest

--------------------------------------------------------------------------------

Less than
  1 year     0 %
 
  1 year     20 %
 
  2 years     40 %
 
  3 years     60 %
 
  4 years     80 %
 
  5 years or more     100 %



(3)   Notwithstanding Subsection 7.4(a)(2), with respect to any Participant who
was a Participant in the Plan on the day prior to the Effective Date, in no
event shall such Participant’s Vested Interest in his Employer Contribution

-32-



--------------------------------------------------------------------------------



 



    Account after the Effective Date be less than such Vested Interest would
have been had the Plan provisions prior to such date been in effect.   (4)  
Notwithstanding Subsection 7.4(a)(2), a Participant shall have a 100% Vested
Interest in his Employer Contribution Account upon the earliest to occur of
(i) the attainment of his Normal Retirement Date while employed by the Employer
or a Controlled Entity, (ii) the date such Participant is determined by the
Committee to be “totally and permanently disabled” (as later defined in this
Subsection), (iii) the death of such Participant while an Employee or an
employee of a Controlled Entity, or (iv) if such Participant is an affected
Participant, the occurrence of an event described in, and under the conditions
set forth in, Article XIV. For purposes of Clause (ii) of the preceding
sentence, “totally and permanently disabled” shall mean either “totally and
permanently disabled” as defined in Section 7.2 or a determination by the
Committee that, because of physical or mental reasons, the Participant is
permanently incapable of performing any duties for the Employer or a Controlled
Entity.



(b)   Crediting of Vesting Service.



(1)   For the period preceding the Effective Date, subject to the provisions of
Section 7.4(c), an individual shall be credited with Vesting Service in an
amount equal to all service credited to him for vesting purposes under the Plan
as it existed on the day prior to the Effective Date.   (2)   On and after the
Effective Date, subject to the remaining Subsections of this Section and to the
provisions of Section 7.4(c), an individual shall be credited with Vesting
Service in an amount equal to his aggregate Periods of Service whether or not
such Periods of Service are completed consecutively. The completion of 365 days
of Periods of Service shall constitute one year of Vesting Service.



(c)   Forfeiture of Vesting Service.



(1)   In the case of an individual who terminates employment with the Employer
and all Controlled Entities at a time when he has a 0% Vested Interest in his
Employer Contribution Account and who then incurs a Period of Severance that
equals or exceeds the greater of five years or his aggregate Periods of Service
completed before such Period of Severance, such individual’s Periods of Service
completed before such Period of Severance shall be forfeited and completely
disregarded in determining his years of Vesting Service.   (2)   In the case of
a Participant who terminates employment with the Employer and all Controlled
Entities at a time when he has a Vested Interest in his Employer Contribution
Account of more than 0% but less than 100% and then incurs a Period of Severance
of five consecutive years, such

-33-



--------------------------------------------------------------------------------



 



    Participant’s Periods of Service completed after such Period of Severance
shall be disregarded for purposes of determining such Participant’s Vested
Interest in any Plan benefits derived from Employer Contributions made on his
behalf before such Period of Severance, but such Participant’s Periods of
Service completed before such Period of Severance shall not be disregarded in
determining his Vested Interest in any Plan benefits derived from Employer
Contributions made on his behalf after such Period of Severance.   (3)   A
Participant who terminates employment with the Employer and all Controlled
Entities at a time when he has a 100% Vested Interest in his Employer
Contribution Account shall not forfeit any of his Vesting Service for purposes
of determining such Participant’s Vested Interest in any Plan benefits derived
from Employer Contributions made on his behalf.



(d)   Forfeitures of Nonvested Account Balance.



(1)   With respect to a Participant who terminates employment with the Employer
and all Controlled Entities with a Vested Interest in his Employer Contribution
Account that is less than 100% and receives a distribution from the Plan of the
balance of his Vested Interest in his Accounts in the form of a lump sum
distribution by the close of the second Plan Year following the Plan Year in
which his employment is terminated, the nonvested portion of such terminated
Participant’s Employer Contribution Account as of the Valuation Date next
preceding his Benefit Commencement Date shall become a forfeiture as of his
Benefit Commencement Date (or as of his date of termination of employment with
the Employer and all Controlled Entities if no amount is payable from the Trust
Fund on behalf of such Participant with such Participant being considered to
have received a distribution of zero dollars on his date of termination of
employment).   (2)   With respect to a Participant who terminates employment
with the Employer and all Controlled Entities with a Vested Interest in his
Employer Contribution Account less than 100% and who is not otherwise subject to
the forfeiture provisions of Subsection 7.4(d)(1), the nonvested portion of his
Employer Contribution Account shall be forfeited as of the earlier of (i) the
date the Participant completes a Period of Severance of five consecutive years
or (ii) the date of the terminated Participant’s death.



(e)   Restoration of Forfeited Account Balance. In the event that the nonvested
portion of a terminated Participant’s Employer Contribution Account becomes a
forfeiture, the terminated Participant shall, upon subsequent reemployment with
the Employer or a Controlled Entity prior to incurring a Period of Severance of
five consecutive years, have the forfeited amount restored to such Participant’s
Employer Contribution Account, unadjusted by any subsequent gains or losses of

-34-



--------------------------------------------------------------------------------



 



    the Trust Fund; provided, however, that such restoration shall be made only
if, within five (5) years after the date the Participant is reemployed, such
Participant repays in cash all amounts previously distributed to him from his or
her (i) Salary Reduction Contribution Account (not including earnings on the
Participant’s Salary Reduction Contributions), and (ii) Employer Contribution
Account. A reemployed Participant who was not entitled to a distribution from
the Plan on his date of termination of employment shall be considered to have
repaid a distribution of zero dollars on the date of his reemployment. Any such
restoration shall be made as of the Valuation Date coincident with or next
succeeding the date of repayment. Notwithstanding anything to the contrary in
the Plan, forfeited amounts to be restored by the Employer pursuant to this
Section shall be charged against and deducted from forfeitures for the Plan Year
in which such amounts are restored. If such forfeitures otherwise available are
not sufficient to provide such restoration, the portion of such restoration not
provided by forfeitures shall be charged against and deducted from Employer
Retirement Savings Contributions otherwise available for allocation to other
Participants, and any additional amount needed to restore such forfeited amounts
shall be a minimum required Employer Retirement Savings Contribution (which
shall be made without regard to current or accumulated earnings and profits).  
(f)   Special Formula for Determining Vested Interest for Partial Accounts. With
respect to a Participant whose Vested Interest in his Employer Contribution
Account is less than 100% and who makes a withdrawal from or receives a
termination distribution from his Employer Contribution Account other than a
lump sum distribution by the close of the second Plan Year following the Plan
Year in which his employment is terminated, any amount remaining in his Employer
Contribution Account shall continue to be maintained as a separate account. At
any relevant time, such Participant’s nonforfeitable portion of his separate
account shall be determined in accordance with the following formula:

X=P(AB + (R x D)) - (R x D)



    For purposes of applying the formula: X is the amount of such separate
account in which the Participant has a Vested Interest at the relevant time; P
is the Participant’s Vested Interest in his Employer Contribution Account at the
relevant time; AB is the balance of such separate account at the relevant time;
R is the ratio of the balance of such separate account at the relevant time to
the balance of such separate account after the withdrawal or distribution; and D
is the amount of the withdrawal or distribution. For all other purposes of the
Plan, a Participant’s separate account shall be treated as an Employer
Contribution Account. Upon his incurring a Period of Severance of five
consecutive years, the forfeitable portion of a Participant’s separate account
and Employer Contribution Account shall be forfeited as of the end of the Plan
Year during which the Participant completes such Period of Severance if not
forfeited earlier pursuant to the provisions of Section 6.4(d)(1).

-35-



--------------------------------------------------------------------------------



 



(g)   Special Rules for DFS Employees. Notwithstanding the preceding, any
Participant who terminates his or her employment with the Employer pursuant to a
written agreement which provides that he or she shall accept employment with
Dell Financial Services, L.P., which is an affiliate of the Employer, shall be
100% vested in his or her account balance as of December 31, 2001. This
Subsection shall not apply to individuals who terminate employment after
December 31, 2001.   (h)   Special Rules for Alternate Payees. The Committee may
direct the Trustee under the nondiscriminatory policy adopted by the Committee
to immediately pay benefits to an alternate payee designated under a Qualified
Domestic Relations Order as defined in Code Section 414(p). To the extent
provided under a Qualified Domestic Relations Order, a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
of the Plan.

* * * * *

-36-



--------------------------------------------------------------------------------



 



VIII.
TIME AND FORM OF PAYMENT OF BENEFITS



8.1   Time of Payment. A Participant’s benefit shall be paid or commence, as
applicable, on his Benefit Commencement Date. Any amount allocable to a
Participant’s Accounts after his Benefit Commencement Date shall be distributed,
as soon as administratively feasible after the date that such amount is paid to
the Trust Fund and allocated to his Accounts.   8.2   Determination of Benefit
Commencement Date.



(a)   Subject to the provisions of the remaining Subsections of this Section, a
Participant’s Benefit Commencement Date shall be the date that is as soon as
administratively feasible after the date the Participant or his beneficiary
becomes entitled to a benefit pursuant to Article VII.   (b)   As provided in
Subsection 8.2(g) and in Section 8.4 unless a terminated Participant consents to
a distribution pursuant to Subsection 8.2(a), his Benefit Commencement Date
shall be deferred beyond the date specified in Subsection 8.2(a) to the date
that is as soon as administratively feasible after the earliest of (i) the date
the Participant attains age sixty-five, (ii) the Participant’s date of death, or
(iii) the date the Participant (or, if applicable, his beneficiary) elects by
written notice to the Committee prior to such date. The Committee shall furnish
information to each Participant or beneficiary pertinent to such Participant’s
or beneficiary’s consent no less than thirty days (unless such thirty-day period
is waived by an affirmative election in accordance with applicable Treasury
regulations) and no more than ninety days before such Participant’s Benefit
Commencement Date, and the furnished information shall include a general
description of the material features of, and an explanation of the relative
values of, the alternative forms of benefit available under the Plan and must
inform the Participant (or, if applicable, his beneficiary) of his right to
defer his Benefit Commencement Date and of his Direct Rollover right pursuant to
Section 8.5 below, if applicable.   (c)   Except as otherwise specifically
provided in this Section 8.2, a Participant’s Benefit Commencement Date shall in
no event be later than the sixtieth day following the close of the Plan Year
during which such Participant attains, or would have attained, his Normal
Retirement Date or, if later, terminates his employment with the Employer and
all Controlled Entities.   (d)   A Participant’s Benefit Commencement Date shall
be in compliance with the provisions of Code Section 401(a)(9) and applicable
Treasury regulations thereunder and shall in no event be later than:



(1)   April 1 of the calendar year following the later of (i) the calendar year
in which such Participant attains the age of seventy and one-half or (ii) the
calendar year in which such Participant terminates his employment with

-37-



--------------------------------------------------------------------------------



 



    the Employer and all Controlled Entities (provided, however, that clause
(ii) of this sentence shall not apply in the case of a Participant who is a
“five-percent owner” (as defined in Code Section 416) with respect to the Plan
Year ending in the calendar year in which such Participant attains the age of
seventy and one-half); and   (2)   In the case of a benefit payable pursuant to
Section 7.3, (i) if payable to other than the Participant’s spouse, the last day
of the one-year period following the death of such Participant or (ii) if
payable to the Participant’s spouse, after the date upon which such Participant
would have attained the age of seventy and one-half, unless such surviving
spouse dies before payments commence, in which case the Benefit Commencement
Date may not be deferred beyond the last day of the one-year period following
the death of such surviving spouse.       The provisions of this Section
notwithstanding, a Participant may not elect to defer the receipt of his benefit
hereunder to the extent that such deferral creates a death benefit that is more
than incidental within the meaning of Code Section 401(a)(9)(G) and applicable
Treasury regulations thereunder.



(e)   If (i) a Participant attained age seventy and one-half, but did not
terminate employment with the Employer and all Controlled Entities prior to
1997, (ii) such Participant’s Benefit Commencement Date occurred prior to his
termination of employment pursuant to the provisions of Subsection 8.2(d) as in
effect prior to the Effective Date, (iii) such Participant is an Employee, and
(iv) such Participant was not a “five-percent owner” (as defined in Code
Section 416) with respect to the Plan Year ending in the calendar year in which
such Participant attained the age of seventy and one-half, such Participant may
affirmatively elect to cease the distribution of his Accounts hereunder until
the time described in Subsection 8.2(d)(1).   (f)   Subject to the provisions of
Subsection 8.2(d), a Participant’s Benefit Commencement Date shall not occur
unless the Article VI event entitling the Participant to a benefit constitutes a
distributable event described in Code Section 401(k)(2)(B) and, in the case of
an event described in Section 7.1, 7.3 or 7.4, shall not occur while the
Participant is employed by the Employer or any Controlled Entity.   (g)  
Subject to the provisions of Subsection 8.2(d), a Participant (other than a
Participant who dies or whose Vested Interest in his Accounts is not in excess
of $5,000) must request and file a claim for benefits in the manner prescribed
by the Committee before payment of his benefit will commence.

-38-



--------------------------------------------------------------------------------



 



(h)   Model Amendment for Compliance with Final Treasury Regulations Under Code
Section 401(a)(9).



(1)   General Rules. The provisions of this Subsection shall apply for purposes
of determining required minimum distributions for calendar years beginning on or
after January 1, 2003. The requirements of this Subsection shall take precedence
over any inconsistent provisions of the Plan. All distributions required under
this Subsection shall be determined and made in accordance with the Treasury
regulations under Code Section 401(a)(9). Notwithstanding the other provisions
of the Plan, distributions may be made under a designation made before
January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (“TEFRA”) and the provisions of the plan that relate
to section 242(b)(2) of TEFRA.   (2)   Time and Manner of Distribution.



(A)   Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
participant’s required beginning date.   (B)   Death of Participant Before
Distributions Begin. If the participant dies before distributions begin, the
participant’s entire interest will be distributed, and begin to be distributed,
no later than as follows:



(I)   If the participant dies before distributions begin and there is a
designated beneficiary, the participant’s entire interest will be distributed to
the designated beneficiary by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death. If the Participant’s surviving
spouse is the Participant’s sole designated beneficiary and the surviving spouse
dies after the participant but before distributions to either the Participant or
the surviving spouse begin, this paragraph will apply as if the surviving spouse
were the participant.   (II)   If there is no designated beneficiary as of
September 30 of the year following the year of the Participant’s death, the
participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.



    For purposes of this Subsection 8.2(h)(2) and Subsection 8.2(h)(4), unless
the second sentence of Subsection 8.2(h)(2)(B)(I) applies, distributions are
considered to begin on the Participant’s required beginning date. If the second
sentence of Subsection 8.2(h)(2)(B)(I) applies, distributions are considered to
begin on the

-39-



--------------------------------------------------------------------------------



 



    date distributions are required to begin to the surviving spouse. If
distributions under an annuity purchased from an insurance company irrevocably
commence to the participant before the participant’s required beginning date (or
to the Participant’s surviving spouse before the date distributions are required
to begin to the surviving spouse), the date distributions are considered to
begin is the date distributions actually commence.   (C)   Forms of
Distribution. Unless the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company or in a single sum on or before the
required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Subsections 8.2(h)(3) and
(4) below. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Code Section 401(a)(9) and the
Treasury regulations.



(3)   Required Minimum Distributions During a Participant’s Lifetime.



(A)   Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During a Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:



(I)   The quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or   (II)   If the
Participant’s sole designated beneficiary for the distribution calendar year is
the Participant’s spouse, the quotient obtained by dividing the Participant’s
account balance by the number in the Joint and Last Survivor Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.



(B)   Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Subsection 8.2(h)(3) beginning with the first distribution calendar year
and up to and including the distribution calendar year that includes the
Participant’s date of death.

-40-



--------------------------------------------------------------------------------



 



(4)   Required Minimum Distributions After a Participant’s Death.



(A)   Death On or After Date Distributions Begin.



(I)   Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

(a) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(b) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(c) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.



(II)   No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

-41-



--------------------------------------------------------------------------------



 



(B)   Death Before Date Distributions Begin.



(I)   Participant Survived by Designated Beneficiary. If the Participant dies
before distributions begin and there is a designated beneficiary, the
Participant’s entire interest will be distributed, and begin to be distributed,
to the designated beneficiary by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death. If the participant’s surviving
spouse is the Participant’s sole designated beneficiary and the surviving spouse
dies after the Participant but before distributions to either the participant or
the surviving spouse begin, this paragraph will apply as if the surviving spouse
were the Participant.   (II)   No Designated Beneficiary. If the Participant
dies before the date distributions begin and there is no designated beneficiary
as of September 30 of the year following the year of the Participant’s death,
distribution of the participant’s entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.   (III)   Death of Surviving Spouse Before Distributions to
Surviving Spouse Are Required to Begin. If the Participant dies before the date
distributions begin, the Participant’s surviving spouse is the Participant’s
sole designated beneficiary, and the surviving spouse dies before distributions
are required to begin to the surviving spouse, this Subsection 8.2(h)(4)(B) will
apply as if the surviving spouse were the Participant.



(5)   Definitions.



(A)   Designated beneficiary. The individual who is designated as the
beneficiary under Section 7.3 of the Plan and is the designated beneficiary
under Code Section 401(a)(9) and section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.   (B)   Distribution calendar year. A calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year that contains the Participant’s required
beginning date. For distributions beginning after the Participant’s death, the
first distribution calendar year is the calendar year in which distributions are
required to begin under Subsection 8.2(h)(2)(B). The required minimum
distribution for the Participant’s first distribution

-42-



--------------------------------------------------------------------------------



 



    calendar year will be made on or before the Participant’s required beginning
date. The required minimum distribution for other distribution calendar years,
including the required minimum distribution for the distribution calendar year
in which the Participant’s required beginning date occurs, will be made on or
before December 31 of that distribution calendar year.   (C)   Life expectancy.
Life expectancy as computed by use of the Single Life Table in section
1.401(a)(9)-9 of the Treasury regulations.   (D)   Participant’s account
balance. The account balance as of the last valuation date in the calendar year
immediately preceding the distribution calendar year (valuation calendar year)
increased by the amount of any contributions made and allocated or forfeitures
allocated to the account balance as of dates in the valuation calendar year
after the valuation date and decreased by distributions made in the valuation
calendar year after the valuation date. The account balance for the valuation
calendar year includes any amounts rolled over or transferred to the Plan either
in the valuation calendar year or in the distribution calendar year if
distributed or transferred in the valuation calendar year.   (E)   Required
beginning date. The date specified in Section 8.2(d)(1) of the Plan.



8.3   Forms of Benefits. A Participant’s benefit shall be paid (or transferred
pursuant to Section 8.5, if applicable) in a single lump sum payment. Benefits
shall be paid or transferred in cash.



8.4   Cash-Out of Benefit. Not in Excess of $5,000. Notwithstanding any
provision of the Plan to the contrary, if a Participant terminates his
employment with the Employer and all Controlled Entities and his Vested Interest
in his Accounts is not in excess of $5,000, such Participant’s benefit shall be
paid in one lump sum cash payment in lieu of any other form of benefit herein
provided. Any such payment shall be made at the time specified in Subsection
8.2(a) without regard to the consent restrictions of Subsection 8.2(b). The
provisions of this Section shall not be applicable to a Participant following
his Benefit Commencement Date.



8.5   Direct Rollover Election. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this Section,
a Distributee may elect, at the time and in the manner prescribed by the
Committee, to have all or any portion of an Eligible Rollover Distribution
(other than any portion attributable to the offset of an outstanding loan
balance of such Participant pursuant to the Plan’s loan procedure) paid directly
to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover. The preceding sentence notwithstanding, a Distributee may elect a
Direct Rollover pursuant to this Section only if such Distributee’s Eligible
Rollover Distributions during the Plan Year are reasonably expected to total
$200 or more. Furthermore, if less than

-43-



--------------------------------------------------------------------------------



 



    100% of the Participant’s Eligible Rollover Distribution is to be a Direct
Rollover, the amount of the Direct Rollover must be $500 or more. Prior to any
Direct Rollover pursuant to this Section, the Committee may require the
Distributee to furnish the Committee with a statement from the plan, account, or
annuity to which the benefit is to be transferred verifying that such plan,
account, or annuity is, or is intended to be, an Eligible Retirement Plan.
Notwithstanding the above, any financial hardship withdrawal made to a
Participant pursuant to Article VI shall not qualify as an Eligible Rollover
Distribution and the Participant shall not be entitled to make a direct rollover
election with respect to such distribution.   8.6   Payee of Benefits. Unless
otherwise provided in the Plan, a Participant’s benefit shall be paid to such
Participant unless the Participant has died, in which case such Participant’s
benefit shall be paid to his beneficiary designated in Section 7.3.



8.7   Benefits from Account Balances. With respect to any benefit payable in any
form pursuant to the Plan, such benefit shall be provided from the Account
balance(s) to which the particular Participant or beneficiary is entitled.



8.8   Unclaimed Benefits. In the case of a benefit payable on behalf of a
Participant, if the Committee is unable to locate the Participant or beneficiary
to whom such benefit is payable, upon the Committee’s determination thereof,
such benefit shall be forfeited. Notwithstanding the foregoing, if subsequent to
any such forfeiture the Participant or beneficiary to whom such benefit is
payable makes a valid claim for such benefit, such forfeited benefit shall be
restored to the Plan in the manner provided in Section 7.4(e).



8.9   Claims Review.



(a)   In any case in which a claim for Plan benefits of a Participant or
beneficiary is denied or modified, the Committee shall furnish written notice to
the claimant within ninety days of the date such claim is received by the
Committee (or within 180 days if additional information requested by the
Committee necessitates an extension of the ninety-day period and the claimant is
informed of such extension in writing within the original ninety-day period),
which notice shall:



(1)   State the specific reason or reasons for the denial or modification;   (2)
  Provide specific reference to pertinent Plan provisions on which the denial or
modification is based;   (3)   Provide a description of any additional material
or information necessary for the Participant, his beneficiary, or representative
to perfect the claim and an explanation of why such material or information is
necessary; and   (4)   Explain the Plan’s claim review procedure described in
Subsection 8.9(b).



(b)   In the event a claim for Plan benefits is denied or modified, if the
Participant, his beneficiary, or a representative of such Participant or
beneficiary desires to have such denial or modification reviewed, he must,
within sixty days following receipt

-44-



--------------------------------------------------------------------------------



 



  of the notice of such denial or modification, submit a written request for
review by the Committee of its initial decision. In connection with such
request, the Participant, his beneficiary, or the representative of such
Participant or beneficiary may review any pertinent documents upon which such
denial or modification was based and may submit issues and comments in writing.
Within sixty days following such request for review the Committee shall, after
providing a full and fair review, render its final decision in writing to the
Participant, his beneficiary, or the representative of such Participant or
beneficiary stating specific reasons for such decision and making specific
references to pertinent Plan provisions upon which the decision is based. If
special circumstances require an extension of such sixty-day period, the
Committee’s decision shall be rendered as soon as possible, but not later than
120 days after receipt of the request for review. If an extension of time for
review is required, written notice of the extension shall be furnished to the
Participant, his beneficiary, or the representative of such Participant or
beneficiary prior to the commencement of the extension period.   (c)   Timely
completion of the claims procedures described in this Section shall be a
condition precedent to the commencement of any legal or equitable action in
connection with a claim for benefits under the Plan by a Participant or by any
other person or entity claiming rights through such Participant; provided,
however, that the Committee in its discretion may waive compliance with such
claims procedures as a condition precedent to any such action.   (d)   Any legal
action with respect to a claim for Plan benefits must be filed no later than one
year after the later of (i) the date the claim is denied by the Committee or
(ii) if a review of such denial is requested, the date of the final decision by
the Committee with respect to such request.

* * * * *

-45-



--------------------------------------------------------------------------------



 



IX.
LOANS



9.1   Eligibility for Loan.



(a)   Subject to the provisions of this Article, the following individuals shall
be eligible for loans under the Plan: (i) each Participant who is an Employee.
(An individual who is eligible to apply for a loan under the Plan as described
in the preceding sentence shall hereinafter be referred to as a “Participant”
for purposes of this Article.)   (b)   Notwithstanding the above, a Participant
may not have more than two (2) loan outstanding at any time.   (c)   Upon
application by a Participant and subject to such uniform and nondiscriminatory
rules and regulations as the Committee may establish, the Committee may in its
discretion direct the Trustee to make a loan or loans to such Participant.



9.2   Minimum Loan. A loan to a Participant may not be for an amount less than
$500.00.



9.3   Maximum Loan.



(a)   A loan to a Participant may not exceed 50% of the then value of such
Participant’s Vested Interest in his Accounts.   (b)   Notwithstanding anything
to the contrary, no loan shall be made from the Plan to a Participant to the
extent such loan would cause the total of all loans made to the Participant from
all qualified plans of the Employer and Controlled Entities (“Outstanding
Loans”) to exceed the lesser of:



(1)   $50,000 (reduced by the excess, if any, of (i) the highest outstanding
balance of Outstanding Loans during the one-year period ending on the day before
the date on which the loan is to be made, over (ii) the outstanding balance of
Outstanding Loans on the date on which the loan is to be made); or   (2)  
One-half of the present value of the Participant’s nonforfeitable accrued
benefit under all qualified plans of the Employer and Controlled Entities.



9.4   Interest, Security, and Fees.



(a)   Any loan made pursuant to this Article shall bear interest at a rate
established by the Committee from time to time and communicated to the
Participants, which rate shall provide the Plan with a return commensurate with
the interest rates charged by persons in the business of lending money for loans
which would be made under similar circumstances.

-46-



--------------------------------------------------------------------------------



 



(b)   Any loan shall be made as an investment of a segregated loan fund to be
established in the Trust Fund for the Participant to whom the loan is made. Any
loan shall be considered to come, first, from the Participant’s Rollover
Contribution Account, second, from the Participant’s Vested Interest in his
Employer Contribution Account, and, finally, from the Participant’s Salary
Reduction Contribution Account. The Trustee shall fund a Participant’s
segregated loan fund by liquidating such portion of the assets of the Accounts
from which the Participant’s loan is to be made as is necessary to fund the loan
and transferring the proceeds to such segregated loan fund. If a Participant’s
Accounts are invested in more than one Investment Fund, the transfer shall be
made pro rata from each such Investment Fund.   (c)   The loan shall be secured
by a pledge of the Participant’s segregated loan fund. By agreeing to the pledge
of the segregated loan fund as security for the loan, a Participant shall be
deemed to have consented to the distribution of such segregated loan fund prior
to the time specified in Code Section 411(a)(11) and the applicable Treasury
regulations thereunder.   (d)   The Committee in its discretion may impose a
reasonable fee on the issuance of each loan.



9.5   Repayment Terms of Loan.



(a)   A Participant who is an Employee receiving compensation from the Employer
at the time of receipt of a loan shall be required, as a condition to receiving
a loan, to enter into an irrevocable agreement authorizing the Employer to make
payroll deductions from his compensation so long as the Participant is such an
Employee and to transfer such payroll deduction amounts to the Trustee in
payment of such loan plus interest. In the case of a Participant who (i) is not
at the time of commencement of his loan an Employee, or (ii) is not at the
commencement of his loan receiving compensation from the Employer (or is
receiving insufficient compensation to cover his scheduled loan repayments), or
(iii) was an Employee receiving compensation from the Employer at the time of
commencement of his loan and either (A) continues to be an Employee but ceases
to receive compensation from the Employer (or is receiving insufficient
compensation to cover his scheduled loan repayments), (B) ceases to be an
Employee and is not entitled to a distribution of his Accounts under the terms
of the Plan, or (C) ceases to be an Employee and immediately commences
employment with a Controlled Entity or Dell Financial Services L.P., except as
otherwise permitted in Subsection 9.5(c), each such Participant shall make or
continue to make his loan repayments (or portion of his loan repayments not
covered by his compensation) in the manner prescribed by the Committee.   (b)  
The terms of the loan shall (i) require level amortization with payments not
less frequently than quarterly, (ii) require that the loan be repaid over an
amortization period of one to four and one-half years (unless the Participant
certifies in writing to the Committee that the loan is to be used to acquire any
dwelling unit which

-47-



--------------------------------------------------------------------------------



 



    within a reasonable time is to be used (determined at the time the loan is
made) as a principal residence of the Participant, in which case the loan must
be repaid over an amortization period of five to twenty years), (iii) allow
prepayment without penalty at any time, provided that any prepayment must be for
the full outstanding loan balance (including interest), (iv) require that the
balance of the loan (including interest) shall become due and payable (to the
extent not otherwise due and payable) within ninety days of the date the
Participant or, if applicable, the Participant’s beneficiary, is first entitled
to a distribution from the Plan (other than a distribution pursuant to
Article VIII) irrespective of whether such Participant or beneficiary elects or
consents to such distribution, and (v) provide that such Participant’s
outstanding loan balance (including interest), if not paid in accordance with
the repayment provisions of the loan, shall be treated as a deemed distribution
upon the end of the “cure period” permitted by applicable Treasury Regulations
and repaid by offsetting such balance against the amount in the Participant’s
segregated loan fund pledged as security for the loan. With respect to the
correction of a loan pursuant to the “cure period” provisions of Treas. Reg.
Section 1.72(p)-1, Q&A-10, the Employer may adopt a nondiscriminatory policy
which permits Participants who have failed to make one or more loan payments to
make addition payments to the Plan’s Trust prior to the end of the applicable
“cure period” in the amount necessary to permit such Participant’s loan not to
be treated as a deemed distribution.   (c)   The above notwithstanding, a
Participant who is on an unpaid leave of absence from the Employer may elect to
suspend payments on his loan during such leave of absence for a period of up to
one year. Upon such Participant’s return to active employment with the Employer
at the conclusion of such leave of absence, or upon the expiration of such
one-year period, if earlier, such Participant shall be permitted to refinance
his loan, including all accrued and unpaid interest, over a term that does not
extend beyond the expiration of the original term of the loan.   (d)   Amounts
tendered to the Trustee by a Participant in repayment of a loan made pursuant to
this Article (i) shall initially be credited to the Participant’s segregated
loan fund, (ii) then shall be transferred as soon as practicable following
receipt thereof to the Account or Accounts from which the Participant’s loan was
made, and (iii) finally, shall be invested in accordance with the current
designation in effect as to the investment of contributions being allocated to
such Accounts pursuant to Article V.



9.6   Default and Offset.



(a)   If the Participant fails in any way to comply with the repayment terms of
a loan, such loan shall be repaid by offsetting the Participant’s outstanding
loan balance (including interest) against the amount in the Participant’s
segregated loan fund pledged as security for the loan. Except as provided in
Subsection 9.6(b), any such outstanding loan balance (including interest) shall
be so offset and repaid as soon as administratively feasible after such failure
to comply, and such repayment

-48-



--------------------------------------------------------------------------------



 



    shall be prior to any withdrawal or distribution of benefits from the
pledged portion of the Participant’s Accounts pursuant to the provisions of the
Plan.   (b)   Notwithstanding Subsection 9.6(a), amounts in a Participant’s
Accounts may not be offset and used to satisfy the payment of a defaulted
outstanding loan (including interest) prior to the earliest time the amounts in
any such Account are otherwise permitted to be distributed under applicable law.
In the event an offset of a defaulted loan is not permitted pursuant to the
preceding sentence, such outstanding loan balance (including interest) shall be
deemed distributed to such Participant on the last day of the calendar quarter
(effective January 1, 2001, on the ninetieth day) following the calendar quarter
in which the first unpaid installment on such loan was due and unpaid.

* * * * *

-49-



--------------------------------------------------------------------------------



 



X.
ADMINISTRATION OF THE PLAN



10.1   Appointment of Committee. The general administration of the Plan shall be
vested in the Company. The Company may delegate certain duties to the Committee
that shall be appointed by the Directors and shall consist of one or more
persons. Any individual, whether or not an Employee, is eligible to become a
member of the Committee. Each member of the Committee shall, before entering
upon the performance of his duties, qualify by signing a consent to serve as a
member of the Committee under and pursuant to the Plan and by filing such
consent with the records of the Committee. For purposes of ERISA, the Company
shall be the Plan “administrator” and the Committee shall be the “named
fiduciary” with respect to the general administration of the Plan (except as to
the investment of the assets of the Trust Fund).



10.2   Term, Vacancies, Resignation, and Removal. Each member of the Committee
shall serve until he resigns, dies, or is removed by the Directors. At any time
during his term of office, a member of the Committee may resign by giving
written notice to the Directors and the Committee, such resignation to become
effective upon the appointment of a substitute member or, if earlier, the lapse
of thirty days after such notice is given as herein provided. At any time during
his term of office, and for any reason, the Directors may remove a member of the
Committee with or without cause, and the Directors may in their discretion fill
any vacancy that may result therefrom. Any member of the Committee who is an
Employee shall automatically cease to be a member of the Committee as of the
date he ceases to be employed by the Employer and all Controlled Entities.



10.3   Officers, Records, and Procedures. The Committee may select officers and
may appoint a secretary who need not be a member of the Committee. The Committee
shall keep appropriate records of its proceedings and the administration of the
Plan and shall make available for examination during business hours to any
Participant or beneficiary such records as pertain to that individual’s interest
in the Plan. The Committee shall designate the person or persons who shall be
authorized to sign for the Committee and, upon such designation, the signature
of such person or persons shall bind the Committee.



10.4   Meetings. The Committee shall hold meetings upon such notice and at such
time and place as it may from time to time determine. Notice to a member shall
not be required if waived in writing by that member. A majority of the members
of the Committee duly appointed shall constitute a quorum for the transaction of
business. All resolutions or other actions taken by the Committee at any meeting
where a quorum is present shall be by vote of a majority of those present at
such meeting and entitled to vote. Resolutions may be adopted or other action
taken without a meeting upon written consent signed by all of the members of the
Committee.



10.5   Self-Interest of Members. No member of the Committee shall have any right
to vote or decide upon any matter relating solely to himself under the Plan or
to vote in any case in which his individual right to claim any benefit under the
Plan is particularly involved. In any case in which a Committee member is so
disqualified to act and the remaining

-50-



--------------------------------------------------------------------------------



 



    members cannot agree, the Directors shall appoint a temporary substitute
member to exercise all the powers of the disqualified member concerning the
matter in which he is disqualified.   10.6   Compensation and Bonding. The
members of the Committee shall not receive compensation with respect to their
services for the Committee. To the extent required by ERISA or other applicable
law, or required by the Company, members of the Committee shall furnish bond or
security for the performance of their duties hereunder.



10.7   Committee Powers and Duties. The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have all powers necessary to accomplish these purposes,
including, but not by way of limitation, the right, power, authority, and duty:



(a)   To make rules, regulations, and bylaws for the administration of the Plan
that are not inconsistent with the terms and provisions hereof, provided such
rules, regulations, and bylaws are evidenced in writing and copies thereof are
delivered to the Trustee and to the Company, and to enforce the terms of the
Plan and the rules and regulations promulgated thereunder by the Committee;  
(b)   To construe in its discretion all terms, provisions, conditions, and
limitations of the Plan, and, in all cases, the construction necessary for the
Plan to qualify under the applicable provisions of the Code shall control;   (c)
  To correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem expedient in its discretion to effectuate the purposes of the
Plan;   (d)   To employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the
Committee may deem necessary or advisable for the proper and efficient
administration of the Plan;   (e)   To determine in its discretion all questions
relating to eligibility;   (f)   To make a determination in its discretion as to
the right of any person to a benefit under the Plan and to prescribe procedures
to be followed by distributees in obtaining benefits hereunder;   (g)   To
prepare, file, and distribute, in such manner as the Committee determines to be
appropriate, such information and material as is required by the reporting and
disclosure requirements of ERISA;   (h)   To furnish the Employer any
information necessary for the preparation of such Employer’s tax return or other
information that the Committee determines in its discretion is necessary for a
legitimate purpose;

-51-



--------------------------------------------------------------------------------



 



(i)   To require and obtain from the Employer and the Participants and their
beneficiaries any information or data that the Committee determines is necessary
for the proper administration of the Plan;   (j)   To instruct the Trustee as to
the loans to Participants pursuant to the provisions of Article XII;   (k)   To
instruct the Trustee as to the management, investment, and reinvestment of the
Trust Fund as provided in the Trust Agreement;   (l)   To appoint investment
managers;   (m)   To receive and review reports from the Trustee and from
investment managers as to the financial condition of the Trust Fund, including
its receipts and disbursements;   (n)   To review periodically the Plan’s
short-term and long-term investment needs and goals and to communicate such
needs and goals to the Trustee and any investment manager as frequently as the
Committee, in its discretion, deems necessary for the proper administration of
the Plan and Trust;   (o)   To establish or designate Investment Funds as
investment options under the Plan as provided in Article V;   (p)   To determine
in its discretion administrative expenses properly payable from the Plan and
allocate the payment of such expenses from Participants’ Accounts or
forfeitures.   (q)   To direct the Trustee as to the exercise of rights or
privileges to acquire, convert, or exchange Company Stock pursuant to Article V;
and   (r)   To amend the Plan in accordance with and to the extent provided in
Article XIII.



10.8   Employer to Supply Information. The Employer shall supply full and timely
information to the Committee, including, but not limited to, information
relating to each Participant’s compensation, age, retirement, death, or other
cause of termination of employment and such other pertinent facts as the
Committee may require. The Employer shall advise the Trustee of such of the
foregoing facts as are deemed necessary for the Trustee to carry out the
Trustee’s duties under the Plan. When making a determination in connection with
the Plan, the Committee shall be entitled to rely upon the aforesaid information
furnished by the Employer.



10.9   Indemnification. The Company shall, to the extent permitted by law,
indemnify and hold harmless each member of the Committee and each Employee who
is a fiduciary or a delegate of the Committee against any and all expenses and
liabilities arising out of his administrative functions or fiduciary
responsibilities, including any expenses and liabilities that are caused by or
result from an act or omission constituting the negligence of such individual in
the performance of such functions or responsibilities, but excluding

-52-



--------------------------------------------------------------------------------



 



    expenses and liabilities that are caused by or result from such individual’s
own gross negligence or willful misconduct. Expenses against which such
individual shall be indemnified hereunder shall include, without limitation, the
amounts of any settlement or judgment, costs, counsel fees, and related charges
reasonably incurred in connection with a claim asserted or a proceeding brought
or settlement thereof.   10.10   Temporary Restrictions. In order to ensure an
orderly transition in the transfer of assets to or from the Trust Fund
associated with a merger or spin-off of the Plan, a merger of another qualified
plan into the Plan, a transfer of assets from another qualified plan to the
Plan, a change in Trustee or record keeper, or other similar activity, the
Committee in its discretion may temporarily prohibit or restrict withdrawals,
loans, changes to contribution elections, changes of investment designation, or
such other activity as the Committee deems appropriate; provided, however, that
any such temporary prohibition or restriction shall be in compliance with all
applicable law.

* * * * *

-53-



--------------------------------------------------------------------------------



 



XI.
TRUSTEE AND ADMINISTRATION OF TRUST FUND



11.1   Appointment, Resignation, Removal, and Replacement of Trustee. The
Trustee shall be appointed, removed, and replaced by and in the sole discretion
of the Directors. The Trustee shall be the “named fiduciary” with respect to
investment of the Trust Fund’s assets.   11.2   Trust Agreement. As a means of
administering the assets of the Plan, the Company has entered into a Trust
Agreement with the Trustee. The Trust Agreement shall govern the administration
of the assets of the Plan and the duties, obligations, and responsibilities of
the Trustee. The Trust Agreement may be amended from time to time as the Company
deems advisable in order to effectuate the purposes of the Plan. The Trust
Agreement is incorporated herein by reference and thereby made a part of the
Plan.   11.3   Payment of Expenses. All expenses incident to the administration
of the Plan and Trust, including but not limited to, legal, accounting, Trustee
fees, direct expenses of the Employer and the Committee incurred in the
administration of the Plan, and the cost of furnishing any bond or security
required of the Committee, shall be paid by the Trustee from the Trust Fund,
and, until paid, shall constitute a claim against the Trust Fund that is
paramount to the claims of Participants and beneficiaries; provided, however,
that (i) the obligation of the Trustee to pay such expenses from the Trust Fund
shall cease to exist to the extent such expenses are paid by the Employer and
(ii) in the event the Trustee’s compensation is to be paid, pursuant to this
Section, from the Trust Fund, any individual serving as Trustee who already
receives full-time pay from an Employer or an association of Employers whose
employees are Participants, or from an employee organization whose members are
Participants, shall not receive any additional compensation for serving as
Trustee. This Section shall be deemed to be a part of any contract to provide
for expenses of Plan and Trust administration, whether or not the signatory to
such contract is, as a matter of convenience, the Employer.   11.4   Trust Fund
Property. All income, profits, recoveries, contributions, forfeitures, and any
and all moneys, securities, and properties of any kind at any time received or
held by the Trustee hereunder shall be held for investment purposes as a
commingled Trust Fund. The Committee shall maintain Accounts in the name of each
Participant, but the maintenance of an Account designated as the Account of a
Participant shall not mean that such Participant shall have a greater or lesser
interest than that due him by operation of the Plan and shall not be considered
as segregating any funds or property from any other funds or property contained
in the commingled fund. No Participant shall have any title to any specific
asset in the Trust Fund.   11.5   Distributions from Participants’ Accounts.
Distributions from a Participant’s Accounts shall be made by the Trustee only
if, when, and in the amount and manner directed in writing by the Committee. Any
distribution made to a Participant or for his benefit shall be debited to such
Participant’s Account or Accounts. All distributions hereunder shall be made in
cash except as otherwise specifically provided herein.

-54-



--------------------------------------------------------------------------------



 



11.6   Payments Solely from Trust Fund. All benefits payable under the Plan
shall be paid or provided for solely from the Trust Fund, and neither the
Employer nor the Trustee assumes any liability or responsibility for the
adequacy thereof. The Committee or the Trustee may require execution and
delivery of such instruments as are deemed necessary to ensure proper payment of
any benefits.   11.7   No Benefits to the Employer. No part of the corpus or
income of the Trust Fund shall be used for any purpose other than the exclusive
purpose of providing benefits for the Participants and their beneficiaries and
of defraying reasonable expenses of administering the Plan and Trust. Anything
to the contrary herein notwithstanding, the Plan shall not be construed to vest
any rights in the Employer other than those specifically given hereunder.

* * * * *

-55-



--------------------------------------------------------------------------------



 



XII.
FIDUCIARY PROVISIONS



12.1   Article Controls. This Article shall control over any contrary,
inconsistent or ambiguous provisions contained in the Plan.   12.2   General
Allocation of Fiduciary Duties. Each fiduciary with respect to the Plan shall
have only those specific powers, duties, responsibilities and obligations as are
specifically given him under the Plan. The Directors shall have the sole
authority to appoint and remove the Trustee and members of the Committee. Except
as otherwise specifically provided herein, the Committee shall have the sole
responsibility for the administration of the Plan, which responsibility is
specifically described herein. Except as otherwise specifically provided herein
and in the Trust Agreement, the Trustee shall have the sole responsibility for
the administration, investment, and management of the assets held under the
Plan. It is intended under the Plan that each fiduciary shall be responsible for
the proper exercise of his or its own powers, duties, responsibilities, and
obligations hereunder and shall not be responsible for any act or failure to act
of another fiduciary except to the extent provided by law or as specifically
provided herein.   12.3   Fiduciary Duty. Each fiduciary under the Plan,
including, but not limited to, the Committee and the Trustee as “named
fiduciaries,” shall discharge his duties and responsibilities with respect to
the Plan:



(a)   Solely in the interest of the Participants, for the exclusive purpose of
providing benefits to Participants and their beneficiaries and of defraying
reasonable expenses of administering the Plan and Trust;   (b)   With the care,
skill, prudence, and diligence under the circumstances then prevailing that a
prudent man acting in a like capacity and familiar with such matters would use
in the conduct of an enterprise of a like character and with like aims;   (c)  
By diversifying the investments of the Plan so as to minimize the risk of large
losses, unless under the circumstances it is prudent not to do so; and   (d)  
In accordance with the documents and instruments governing the Plan insofar as
such documents and instruments are consistent with applicable law.



    No fiduciary shall cause the Plan or Trust Fund to enter into a “prohibited
transaction” as provided in Code Section 4975 or section 406 of ERISA.



12.4   Delegation of Fiduciary Duties. The Committee may appoint subcommittees,
individuals, or any other agents as it deems advisable and may delegate to any
of such appointees any or all of the powers and duties of the Committee. Such
appointment and delegation must specify in writing the powers or duties being
delegated, and must be accepted in writing by the delegatee. Upon such
appointment, delegation, and acceptance, the delegating Committee members shall
have no liability for the acts or

-56-



--------------------------------------------------------------------------------



 



  omissions of any such delegatee, as long as the delegating Committee members
do not violate any fiduciary responsibility in making or continuing such
delegation.   12.5   Investment Manager.



(a)   The Committee may, in its sole discretion, appoint an “investment manager”
with power to manage, acquire or dispose of any asset of the Plan and to direct
the Trustee in this regard, so long as:



(1)   The investment manager is (i) registered as an investment adviser under
the Investment Advisers Act of 1940; (ii) not registered as an investment
adviser under such Act by reason of paragraph (i) of section 203A(a) of such Act
but is registered as an investment adviser under the laws of the state (referred
to in such section 203A(a) in which it maintains its principal office and place
of business, and, at the time it last filed the registration form most recently
filed by it with such state in order to maintain its registration under the laws
of such state, also filed a copy of such form with the Secretary of Labor;
(iii) a bank, as defined in Act; or (iv) an insurance company qualified to do
business under the laws of more than one state; and   (2)   Such investment
manager acknowledges in writing that he or it is a fiduciary with respect to the
Plan.



(b)   Upon the appointment of an investment manager pursuant to Subsection
12.5(a), the Committee shall not be liable for the acts of the investment
manager, as long as the Committee members do not violate any fiduciary
responsibility in making or continuing such appointment. The Trustee shall
follow the directions of such investment manager and shall not be liable for the
acts or omissions of such investment manager. The Committee may, in its sole
discretion, remove an investment manager at any time.

* * * * *

-57-



--------------------------------------------------------------------------------



 



XIII.
AMENDMENTS



13.1   Right to Amend. Subject to Section 13.2 and any other limitations
contained in ERISA or the Code, the Directors may from time to time amend, in
whole or in part, any or all of the provisions of the Plan on behalf of the
Company and all Employers. Specifically, but not by way of limitation, the
Directors may make any amendment necessary to acquire or maintain the Plan’s
qualified status under the Code, whether or not retroactive.



13.2   Limitation on Amendments. No amendment of the Plan shall be made that
would vest in the Employer, directly or indirectly, any interest in or control
of the Trust Fund. No amendment shall be made that would vary the Plan’s
exclusive purpose of providing benefits to Participants and their beneficiaries
and of defraying reasonable expenses of administering the Plan or that would
permit the diversion of any part of the Trust Fund from that exclusive purpose.
No amendment shall be made that would reduce any then nonforfeitable interest of
a Participant. No amendment shall increase the duties or responsibilities of the
Trustee unless the Trustee consents thereto in writing.

* * * * *

-58-



--------------------------------------------------------------------------------



 



XIV.
DISCONTINUANCE OF CONTRIBUTIONS, TERMINATION, PARTIAL
TERMINATION, AND MERGER OR CONSOLIDATION



14.1   Right to Discontinue Contributions, Terminate, or Partially Terminate.
The Employer has established the Plan with the bona fide intention and
expectation that from year to year it will be able to, and will deem it
advisable to, make its contributions as herein provided. However, the Directors
realize that circumstances not now foreseen, or circumstances beyond its
control, may make it either impossible or inadvisable for the Employer to
continue to make its contributions to the Plan. Therefore, the Directors shall
have the right and the power to discontinue contributions to the Plan, terminate
the Plan, or partially terminate the Plan at any time hereafter. Each member of
the Committee and the Trustee shall be notified of such discontinuance,
termination, or partial termination.   14.2   Procedure in the Event of
Discontinuance of Contributions, Termination, or Partial Termination.



(a)   If the Plan is amended so as to permanently discontinue Employer
Contributions, or if Employer Contributions are in fact permanently
discontinued, the Vested Interest of each affected Participant shall be 100%,
effective as required by the Code and applicable Treasury Regulations. In case
of such discontinuance, the Committee shall remain in existence and all other
provisions of the Plan that are necessary, in the opinion of the Committee, for
equitable operation of the Plan shall remain in force.   (b)   If the Plan is
terminated or partially terminated, the Vested Interest of each affected
Participant shall be 100%, effective as of the termination date or partial
termination date, as applicable. Unless the Plan is otherwise amended prior to
dissolution of the Company, the Plan shall terminate as of the date of
dissolution of the Company.   (c)   Upon discontinuance of contributions,
termination, or partial termination, any previously unallocated contributions,
forfeitures, and net income (or net loss) shall be allocated among the Accounts
of the Participants on such date of discontinuance, termination, or partial
termination according to the provisions of Article IV. Thereafter, the net
income (or net loss) shall continue to be allocated to the Accounts of the
Participants until the balances of the Accounts are distributed.   (d)   In the
case of a termination or partial termination of the Plan, and in the absence of
a Plan amendment to the contrary, the Trustee shall pay the balance of the
Accounts of a Participant for whom the Plan is so terminated, or who is affected
by such partial termination, to such Participant, subject to the time of
payment, form of payment, and consent provisions of Article VIII.



14.3   Merger, Consolidation, or Transfer. This Plan and Trust Fund may not
merge or consolidate with, or transfer its assets or liabilities to, any other
plan, unless immediately

-59-



--------------------------------------------------------------------------------



 



    thereafter each Participant would, in the event such other plan terminated,
be entitled to a benefit equal to or greater than the benefit to which he would
have been entitled if the Plan were terminated immediately before the merger,
consolidation, or transfer.

* * * * *

-60-



--------------------------------------------------------------------------------



 



XV.
PARTICIPATING EMPLOYERS



15.1   Designation of Other Employers.



(a)   The Committee may designate any entity or organization eligible by law to
participate in the Plan and the Trust as an Employer by written instrument
delivered to the Secretary of the Company, the Trustee, and the designated
Employer. Such written instrument (i) shall specify the effective date of such
designated participation, (ii) may incorporate specific provisions relating to
the operation of the Plan that apply to the designated Employer only, (iii) may
designate that certain Employees are Eligible Employees, and (iv) shall become,
as to such designated Employer and its Employees, a part of the Plan and the
Trust Agreement.   (b)   Each designated Employer shall be conclusively presumed
to have consented to its designation and to have agreed to be bound by the terms
of the Plan and Trust Agreement and any and all amendments thereto upon its
submission of information to the Committee required by the terms of or with
respect to the Plan or upon making a contribution to the Trust Fund pursuant to
the terms of the Plan; provided, however, that the terms of the Plan may be
modified so as to increase the obligations of an Employer only with the consent
of such Employer, which consent shall be conclusively presumed to have been
given by such Employer upon its submission of any information to the Committee
required by the terms of or with respect to the Plan or upon making a
contribution to the Trust Fund pursuant to the terms of the Plan following
notice of such modification.   (c)   The provisions of the Plan and the Trust
Agreement shall apply separately and equally to each Employer and its Employees
in the same manner as is expressly provided for the Company and its Employees,
except that the power to appoint or otherwise affect the Committee or the
Trustee and the power to amend or terminate the Plan and Trust Agreement shall
be exercised by the Directors, or by the Committee, if applicable, and, in the
case of Employers that are Controlled Entities, Employer Retirement Savings
Contributions to be allocated pursuant to Subsection 4.2(d) shall be allocated
on an aggregate basis among the Participants employed by all Employers;
provided, however, that each Employer shall contribute to the Trust Fund its
share of the Employer Retirement Savings Contribution for a Plan Year based on
the Participants in its employ during such Plan Year who will receive such
contribution for such Plan Year.   (d)   Transfer of employment among Employers
shall not be considered a termination of employment hereunder, and Service with
one shall be considered as Service with all others.   (e)   Any Employer may, by
appropriate action of its board of directors or noncorporate counterpart
communicated in writing to the Secretary of the Company, the Trustee, and the
Committee, terminate its participation in the Plan

-61-



--------------------------------------------------------------------------------



 



    and the Trust. Moreover, the Committee may, in its discretion, terminate an
Employer’s Plan and Trust participation at any time by written instrument
delivered to the Secretary of the Company and the designated Employer.



15.2   Single Plan. For purposes of the Code and ERISA, the Plan as adopted by
the Employers shall constitute a single plan rather than a separate plan of each
Employer. All assets in the Trust Fund shall be available to pay benefits to all
Participants and their beneficiaries.

* * * * *

-62-



--------------------------------------------------------------------------------



 



XVI.
MISCELLANEOUS PROVISIONS



16.1   Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be either a contract between the Employer and any person
or consideration for the employment of any person. Nothing herein contained
shall be deemed to give any person the right to be retained in the employ of the
Employer or to restrict the right of the Employer to discharge any person at any
time, nor shall the Plan be deemed to give the Employer the right to require any
person to remain in the employ of the Employer or to restrict any person’s right
to terminate his employment at any time.   16.2   Alienation of Interest
Forbidden. Except as otherwise provided with respect to “qualified domestic
relations orders” and certain judgments and settlements pursuant to section
206(d) of ERISA and Code Sections 401(a)(13) and 414(p), and except as otherwise
provided under other applicable law, no right or interest of any kind in any
benefit shall be transferable or assignable by any Participant or any
beneficiary or be subject to anticipation, adjustment, alienation, encumbrance,
garnishment, attachment, execution, or levy of any kind. Plan provisions to the
contrary notwithstanding, the Committee shall comply with the terms and
provisions of any “qualified domestic relations order,” including an order that
requires distributions to an alternate payee prior to a Participant’s “earliest
retirement age” as such term is defined in section 206(d)(3)(E)(ii) of ERISA and
Code Section 414(p)(4)(B), and shall establish an appropriate procedure to
effect the same, which procedure shall be incorporated herein by reference.  
16.3   Uniformed Services Employment and Reemployment Rights Act Requirements.
Notwithstanding any provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u).   16.4   Payments to Minors and
Incompetents. If a Participant or beneficiary entitled to receive a benefit
under the Plan is a minor, or is determined by the Committee in its discretion
to be incompetent, or is adjudged by a court of competent jurisdiction to be
legally incapable of giving valid receipt and discharge for a benefit provided
under the Plan, the Committee may pay such benefit to the duly appointed
guardian or conservator of such Participant or beneficiary for the account of
such Participant or beneficiary. If no guardian or conservator has been
appointed for such Participant or beneficiary, the Committee may pay such
benefit to any third party who is determined by the Committee, in its sole
discretion, to be authorized to receive such benefit for the account of such
Participant or beneficiary. Such payment shall operate as a full discharge of
all liabilities and obligations of the Committee, the Trustee, the Employer, and
any fiduciary of the Plan with respect to such benefit.   16.5   Acquisition and
Holding of Company Stock. The Plan is specifically authorized to acquire and
hold up to 100% of its assets in Company Stock so long as Company Stock is a
“qualifying employer security,” as such term is defined in section 407(d)(e) of
ERISA.

-63-



--------------------------------------------------------------------------------



 



16.6   Participant’s and Beneficiary’s Addresses. It shall be the affirmative
duty of each Participant to inform the Committee of, and to keep on file with
the Committee, his current mailing address and the current mailing address of
his designated beneficiary. If a Participant fails to keep the Committee
informed of his current mailing address and the current mailing address of his
designated beneficiary, neither the Committee, the Trustee, the Employer, nor
any fiduciary under the Plan shall be responsible for any late or lost payment
of a benefit or for failure of any notice to be provided timely under the terms
of the Plan.   16.7   Severability. If any provision of the Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions hereof. In such case, each provision shall be
fully severable, and the Plan shall be construed and enforced as if said illegal
or invalid provision had never been included herein.   16.8   Jurisdiction. The
situs of the Plan and the Trust hereby created is Texas. All provisions of the
Plan shall be construed in accordance with the laws of Texas except to the
extent preempted by federal law.   16.9   Incorrect Information or Error. Any
contrary provisions of the Plan notwithstanding, if, because of a human or
systems error, or because of incorrect information provided by or correct
information failed to be provided by, fraud, misrepresentation, or concealment
of any relevant fact (as determined by the Committee) by any person, the Plan
enrolls any individual, pays any benefit, incurs a liability, or makes any
overpayment or erroneous payment, the Plan shall be entitled to recover from
such person the benefit paid or the liability incurred, together with all
expenses incidental to or necessary for such recovery.   16.10   Merged Plans.
Notwithstanding any provision of the Plan to the contrary, the Plan shall comply
with the terms of each amendment and merger document, which is listed on
Appendix A and attached thereto, providing for the merger of another plan with
and into the Plan, the provisions of which shall include, without limitation,
the preservation of all optional forms of benefits and other rights and features
under such other plan, as required to be preserved pursuant to Code
Section 411(d)(6) and applicable Treasury regulations issued thereunder, and the
preservation of certain vesting rights under such other plan, but only to the
extent that, when the terms of such amendment conflict with the terms of the
Plan as amended after the adoption of such amendment and merger document, such
compliance is required by law.

* * * * *

-64-



--------------------------------------------------------------------------------



 



XVII.
TOP-HEAVY STATUS



17.1   Article Controls. Any Plan provisions to the contrary notwithstanding,
the provisions of this Article shall control to the extent required to cause the
Plan to comply with the requirements imposed under Code Section 416.



17.2   Definitions. For purposes of this Article, the following terms and
phrases when capitalized shall have these respective meanings notwithstanding
that any such term or phrase may have a different meaning ascribed to it
elsewhere in the Plan:



(a)   Account Balance: As of any Valuation Date, the aggregate amount credited
to an individual’s account or accounts under a qualified defined contribution
plan maintained by the Employer or a Controlled Entity (excluding employee
contributions that were deductible within the meaning of Code Section 219 and
rollover or transfer contributions made after December 31, 1983, by or on behalf
of such individual to such plan from another qualified plan sponsored by an
entity other than the Employer or a Controlled Entity), increased by (i) the
aggregate distributions made to such individual from such plan during a
five-year period ending on the Determination Date and (ii) the amount of any
contributions due as of the Determination Date immediately following such
Valuation Date.   (b)   Accrued Benefit: As of any Valuation Date, the present
value (computed on the basis of the Assumptions) of the cumulative accrued
benefit (excluding the portion thereof that is attributable to employee
contributions that were deductible pursuant to Code Section 219, to rollover or
transfer contributions made after December 31, 1983, by or on behalf of such
individual to such plan from another qualified plan sponsored by an entity other
than the Employer or a Controlled Entity, to proportional subsidies or to
ancillary benefits) of an individual under a qualified defined benefit plan
maintained by the Employer or a Controlled Entity, increased by (i) the
aggregate distributions made to such individual from such plan during a
five-year period ending on the Determination Date and (ii) the estimated benefit
accrued by such individual between such Valuation Date and the Determination
Date immediately following such Valuation Date. Solely for the purpose of
determining top-heavy status, the Accrued Benefit of an individual shall be
determined under (A) the method, if any, that uniformly applies for accrual
purposes under all qualified defined benefit plans maintained by the Employer
and the Controlled Entities or (B) if there is no such method, as if such
benefit accrued not more rapidly than under the slowest accrual rate permitted
under Code Section 411(b)(1)(C).   (c)   Aggregation Group: The group of
qualified plans maintained by the Employer and each Controlled Entity consisting
of (i) each plan in which a Key Employee participates and each other plan that
enables a plan in which a Key Employee participates to meet the requirements of
Code Section 401(a)(4) or 410 or (ii) each plan in which a Key Employee
participates, each other plan that enables a plan in which a Key Employee
participates to meet the requirements of Code

-65-



--------------------------------------------------------------------------------



 



    Section 401(a)(4) or 410, and any other plan that the Employer elects to
include as a part of such group; provided, however, that the Employer may elect
to include a plan in such group only if the group will continue to meet the
requirements of Code Sections 401(a)(4) and 410 with such plan being taken into
account.   (d)   Assumptions: The interest rate and mortality assumptions
specified for top-heavy status determination purposes in any defined benefit
plan included in the Aggregation Group that includes the Plan.   (e)  
Determination Date: For the first Plan Year of any plan, the last day of such
Plan Year and for each subsequent Plan Year of such plan, the last day of the
preceding Plan Year.   (f)   Key Employee: A “key employee” as defined in Code
Section 416(i) and the Treasury regulations thereunder.   (g)   Plan Year: With
respect to any plan, the annual accounting period used by such plan for annual
reporting purposes.   (h)   Remuneration: Compensation as defined in Article I.
  (i)   Valuation Date: With respect to any Plan Year of any defined
contribution plan, the most recent date within the twelve-month period ending on
a Determination Date as of which the trust fund established under such plan was
valued and the net income (or loss) thereof allocated to participants’ accounts.
With respect to any Plan Year of any defined benefit plan, the most recent date
within a twelve-month period ending on a Determination Date as of which the plan
assets were valued for purposes of computing plan costs for purposes of the
requirements imposed under Code Section 412.



17.3   Top-Heavy Status. The Plan shall be deemed to be top-heavy for a Plan
Year if, as of the Determination Date for such Plan Year, (i) the sum of Account
Balances of Participants who are Key Employees exceeds 60% of the sum of Account
Balances of all Participants unless an Aggregation Group including the Plan is
not top-heavy or (ii) an Aggregation Group including the Plan is top-heavy. An
Aggregation Group shall be deemed to be top-heavy as of a Determination Date if
the sum (computed in accordance with Code Section 416(g)(2)(B) and the Treasury
regulations promulgated thereunder) of (i) the Account Balances of Key Employees
under all defined contribution plans included in the Aggregation Group and
(ii) the Accrued Benefits of Key Employees under all defined benefit plans
included in the Aggregation Group exceeds 60% of the sum of the Account Balances
and the Accrued Benefits of all individuals under such plans. Notwithstanding
the foregoing, the Account Balances and Accrued Benefits of individuals who are
not Key Employees in any Plan Year but who were Key Employees in any prior Plan
Year shall not be considered in determining the top-heavy status of the Plan for
such Plan Year. Further, notwithstanding the foregoing, the Account Balances and
Accrued Benefits of individuals who have not performed services for the Employer

-66-



--------------------------------------------------------------------------------



 



  or any Controlled Entity at any time during the five-year period ending on the
applicable Determination Date shall not be considered.   17.4   Top-Heavy
Vesting Schedule. If the Plan is determined to be top-heavy for a Plan Year, the
Vested Interest in the Employer Contribution Account of each Participant who is
credited with an Hour of Service during such Plan Year shall be determined in
accordance with the following schedule:

              Years of Vesting Service

--------------------------------------------------------------------------------

  Vested Interest

--------------------------------------------------------------------------------

Less than
  1 year     0 %
 
  1 year     20 %
 
  2 years     40 %
 
  3 years     60 %
 
  4 years     80 %
 
  5 years or more     100 %



17.5   Top-Heavy Contribution.



(a)   If the Plan is determined to be top-heavy for a Plan Year, the Employer
shall contribute to the Plan for such Plan Year on behalf of each Participant
who is not a Key Employee and who has not terminated his employment as of the
last day of such Plan Year an amount equal to:   (b)   The lesser of (i) 3% of
such Participant’s Remuneration for such Plan Year or (ii) a percent of such
Participant’s Remuneration for such Plan Year equal to the greatest percent
determined by dividing for each Key Employee the amounts allocated to such Key
Employee’s Salary Reduction Contribution Account and Employer Contribution
Account for such Plan Year by such Key Employee’s Remuneration; reduced by   (c)
  The amount of Employer Retirement Savings Contributions allocated to such
Participant’s Employer Contribution Account for such Plan Year.



(1)   The minimum contribution required to be made for a Plan Year pursuant to
this Section for a Participant employed on the last day of such Plan Year shall
be made regardless of whether such Participant is otherwise ineligible to
receive an allocation of the Employer’s contributions for such Plan Year.   (2)
  Notwithstanding the foregoing, if the Plan is deemed to be top-heavy for a
Plan Year, the Employer’s contribution for such Plan Year pursuant to this
Section shall be increased by substituting “4%” in lieu of “3%” in Clause
(i) hereof to the extent that the Directors determine to so increase such
contribution to comply with the provisions of Code Section 416(h)(2).



(d)   Notwithstanding the foregoing, no contribution shall be made pursuant to
this Section for a Plan Year with respect to a Participant who is a participant
in another defined contribution plan sponsored by the Employer or a Controlled

-67-



--------------------------------------------------------------------------------



 



    Entity if such Participant receives under such other defined contribution
plan (for the plan year of such plan ending with or within the Plan Year of the
Plan) a contribution that is equal to or greater than the minimum contribution
required by Code Section 416(c)(2).   (e)   Notwithstanding the foregoing, no
contribution shall be made pursuant to this Section for a Plan Year with respect
to a Participant who is a participant in a defined benefit plan sponsored by the
Employer or a Controlled Entity if such Participant accrues under such defined
benefit plan (for the plan year of such plan ending with or within the Plan Year
of this Plan) a benefit that is at least equal to the benefit described in Code
Section 416(c)(1). If the preceding sentence is not applicable, the requirements
of this Section shall be met by providing a minimum benefit under such defined
benefit plan which, when considered with the benefit provided under the Plan as
an offset, is at least equal to the benefit described in Code Section 416(c)(1).



17.6   Termination of Top-Heavy Status. If the Plan has been deemed to be
top-heavy for one or more Plan Years and thereafter ceases to be top-heavy, the
provisions of this Article shall cease to apply to the Plan effective as of the
Determination Date on which it is determined no longer to be top-heavy.
Notwithstanding the foregoing, the Vested Interest of each Participant as of
such Determination Date shall not be reduced and, with respect to each
Participant who has three or more years of Vesting Service on such Determination
Date, the Vested Interest of each such Participant shall continue to be
determined in accordance with the schedule Article VII.



17.7   Effect of Article. Notwithstanding anything contained herein to the
contrary, the provisions of this Article shall automatically become inoperative
and of no effect to the extent not required by the Code or ERISA.

* * * * *

-68-



--------------------------------------------------------------------------------



 



XVIII.
EGTRRA PROVISIONS



18.1   General. This Article reflects certain provisions of the Economic Growth
and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). This Article is intended
as good faith compliance with the requirements of EGTRRA and is to be construed
in accordance with EGTRRA and the guidance issued thereunder. This Article
shall, to the extent not otherwise consistent, supercede the foregoing
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Article.



18.2   Amendment to Provisions Governing Code Section 415 Limitation. Except to
the extent permitted under Section 18.8 below and Code Section 414(v), if
applicable, the annual addition that may be contributed or allocated to a
participant’s account under the Plan for any limitation year shall not exceed
the lesser of:



(a)   $40,000, as adjusted for increases in the cost-of-living under Code
Section 415(d), or   (b)   100 percent of the participant’s compensation, within
the meaning of Code Section 415(c)(3), for the limitation year.

The compensation limit referred to in (b) above shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Code Section 401(h) or 419A(f)(2)), which is otherwise treated as an
annual addition. This Section shall be effective for limitation years beginning
after December 31, 2001. (For clarity, the language of this provision also is
incorporated in Section 4.6(c) above.)



18.3   Increase in Compensation Limit. The annual compensation of each
Participant taken into account in determining allocations for any Plan Year
beginning after December 31, 2001, shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with Code Section 401(a)(17)(B). Annual
compensation means compensation during the Plan Year or such other consecutive
12-month period over which compensation is otherwise determined under the Plan
(the determination period). The cost-of-living adjustment in effect for a
calendar year applies to annual compensation for the determination period that
begins with or within such calendar year. (For clarity, the language of this
provision is incorporated in Section 1.1(g) above.)



18.4   Modification Of Top-Heavy Rules. This Section shall apply for purposes of
determining whether the Plan is a top-heavy plan under Code Section 416(g) for
plan years beginning after December 31, 2001, and whether the Plan satisfies the
minimum benefits requirements of Code Section 416(c) for such years. This
Section amends the top-heavy provisions of the Plan.



(a)   “Key employee” shall mean any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of the Employer having annual compensation
greater than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years

-69-



--------------------------------------------------------------------------------



 



    beginning after December 31, 2002), a 5-percent owner of the Employer, or a
1-percent owner of the Employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Code Section 415(c)(3). The determination of who is a key employee
will be made in accordance with Code Section 416(i)(1) and the applicable
regulations and other guidance of general applicability issued thereunder.   (b)
  The following provisions shall apply for purposes of determining the present
values of accrued benefits and the amounts of account balances of employees as
of the determination date.



(1)   The present values of accrued benefits and the amounts of account balances
of an employee as of the determination date shall be increased by the
distributions made with respect to the employee under the Plan and any plan
aggregated with the Plan under Code Section 416(g)(2) during the 1-year period
ending on the determination date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than separation from service,
death, or disability, this provision shall be applied by substituting “5-year
period” for “1-year period.”   (2)   The accrued benefits and accounts of any
individual who has not performed services for the employer during the 1-year
period ending on the determination date shall not be taken into account.



(c)   Matching contributions. Employer matching contributions shall be taken
into account for purposes of satisfying the minimum contribution requirements of
Code Section 416(c)(2) and the Plan. The preceding sentence shall apply with
respect to matching contributions under the Plan or, if the Plan provides that
the minimum contribution requirement shall be met in another plan, such other
plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Code Section 401(m).



18.5   Amendment to Direct Rollover Rules.



(a)   For purposes of the direct rollover provisions of the Plan, an eligible
retirement plan shall also mean an annuity contract described in Code Section
403(b) and an eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this plan. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a

-70-



--------------------------------------------------------------------------------



 



    spouse or former spouse who is the alternate payee under a qualified
domestic relation order, as defined in Code Section 414(p).   (b)   For purposes
of the direct rollover provisions of the Plan, any amount that is distributed on
account of hardship shall not be an eligible rollover distribution and the
distributee may not elect to have any portion of such a distribution paid
directly to an eligible retirement plan.   (c)   For purposes of the direct
rollover provisions in the Plan, a portion of a distribution shall not fail to
be an eligible rollover distribution merely because the portion consists of
after-tax employee contributions that are not includible in gross income.
However, such portion may be transferred only to an individual retirement
account or annuity described in Code Section 408(a) or (b), or to a qualified
defined contribution plan described in Code Sections 401(a) or 403(a) that
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.



18.6   Rollovers from Other Plans. The Employer, operationally and on a
nondiscriminatory basis, may limit the source of rollover contributions that may
be accepted by this Plan.



18.7   Rollovers Disregarded in Involuntary Distributions. This Section shall be
effective for distributions made after December 31, 2001, and shall apply to all
participants. For purposes of the Sections of the Plan that provide for the
involuntary distribution of vested accrued benefits of $5,000 or less, the value
of a Participant’s nonforfeitable account balance shall be determined without
regard to that portion of the account balance that is attributable to rollover
contributions (and earnings allocable thereto) within the meaning of Code
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16). If the
value of the participant’s nonforfeitable account balance as so determined is
$5,000 or less, then the Plan shall immediately distribute the participant’s
entire nonforfeitable account balance.



18.8   Amendment to the Contribution Provisions of the Plan



(a)   Effective January 1, 2002, all employees who are eligible to make elective
deferrals under this Plan and who have attained age 50 before the close of the
Plan Year shall be eligible to make catch-up contributions in accordance with,
and subject to the limitations of, Code Section 414(v). Such catch-up
contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of Code Sections 402(g) and 415.
The Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Sections 401(k)(3), 401(k)(11),
401(k)(12), 410(b), or 416, as applicable, by reason of the making of such
catch-up contributions.   (b)   The multiple use test described in Treasury
Regulation Section 1.401(m)-2 and the Plan shall not apply for plan years
beginning after December 31, 2001.

-71-



--------------------------------------------------------------------------------



 



(c)   No participant shall be permitted to have elective deferrals made under
this Plan, or any other qualified plan maintained by the Employer during any
taxable year, in excess of the dollar limitation contained in Code Section
402(g) in effect for such taxable year, except to the extent permitted under
Subsection (a) above and Code Section 414(v), if applicable.   (d)   The
election made pursuant to this Section shall be submitted as a separate election
from a Participant’s deferral election for Salary Reduction Contributions under
Section 3.1 above.



18.9   Suspension Period Following Hardship Distribution. A participant who
receives a distribution of elective deferrals after December 31, 2001, on
account of hardship shall be prohibited from making elective deferrals and
employee contributions under this and all other plans of the employer for
6 months after receipt of the distribution. A participant who receives a
distribution of elective deferrals in calendar year 2001 on account of hardship
shall be prohibited from making elective deferrals and employee contributions
under this and all other plans of the employer for the period specified in
Section 6.2 above. (For clarity, the language of this provision is incorporated
in Section 6.2(c) above.)   18.10   Distributions following a Severance from
Employment. A participant’s elective deferrals, qualified nonelective
contributions, qualified matching contributions, and earnings attributable to
these contributions shall be distributed on account of the participant’s
severance from employment. However, such a distribution shall be subject to the
other provisions of the Plan regarding distributions, other than provisions that
require a separation from service before such amounts may be distributed.      
Executed this 19th day of December, 2003.

              Dell Inc.
 
       

  By:     /s/ KATHLEEN ANGEL

     

--------------------------------------------------------------------------------


      Kathleen Angel, Director of Global
Benefits & International Compensation

-72-